Exhibit 10.3

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

CHTSUN PARTNERS IV, LLC

THE INTERESTS OF THE MEMBERS ISSUED UNDER THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE
OR THE DISTRICT OF COLUMBIA. NO RESALE OR TRANSFER OF AN INTEREST BY A MEMBER IS
PERMITTED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND ANY
APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AND ANY VIOLATION OF SUCH
PROVISIONS COULD EXPOSE THE SELLING OR TRANSFERRING MEMBER AND THE COMPANY TO
LIABILITY.

Dated as of June 29, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1

  

DEFINITIONS

     1   

1.1

  

Definitions

     1   

1.2

  

General Interpretive Principles

     17   

ARTICLE 2

  

THE COMPANY AND ITS BUSINESS

     18   

2.1

  

Company Name

     18   

2.2

  

Term

     18   

2.3

  

Filing of Certificate and Amendments

     18   

2.4

  

Business; Scope of Members’ Authority

     18   

2.5

  

Principal Office; Registered Agent

     18   

2.6

  

Authorized Persons

     19   

2.7

  

Representations by Members

     19   

2.8

  

Organization Expenses

     19   

2.9

  

Opt-in to Article 8

     19   

2.10

  

Securities Laws Restrictions

     21   

2.11

  

Separateness Covenants

     21   

ARTICLE 3

  

MANAGEMENT OF COMPANY BUSINESS

     24   

3.1

  

Appointment of Managing Member

     24   

3.2

  

Duties of Managing Member

     24   

3.3

  

Bank Accounts

     25   

3.4

  

Reimbursement for Costs and Expenses

     25   

3.5

  

Major Decisions

     25   

ARTICLE 4

  

RIGHTS AND DUTIES OF MEMBERS

     25   

4.1

  

Members Shall Not Have Power to Bind Company

     25   

4.2

  

Other Activities of the Members

     25   

4.3

  

Indemnification

     26   

4.4

  

Dealing with Members

     27   

4.5

  

Use of Company Assets

     27   

4.6

  

Designation of Tax Matters Member

     27   

4.7

  

OFAC; Not Foreign Person; Not Prohibited Person

     28   

4.8

  

Management Fees and OD Loans

     28   

ARTICLE 5

  

BOOKS AND RECORDS; REPORTS

     28   

5.1

  

Books and Records

     28   

5.2

  

Availability of Books and Records; Return of Books and Records

     29   

5.3

  

Reports and Statements

     29   

5.4

  

Accounting Expenses

     29   

5.5

  

Budgets

     30   

ARTICLE 6

  

CAPITAL CONTRIBUTIONS, LOANS AND LIABILITIES

     30   

6.1

  

Initial Capital Contributions of the Members

     30   

6.2

  

[Intentionally Omitted]

     31   

 

i



--------------------------------------------------------------------------------

6.3

  

Capital Calls

     31   

6.4

  

Reimbursements

     31   

6.5

  

Member Loans for Failure to Fund Capital Contributions

     32   

6.6

  

Capital of the Company

     33   

6.7

  

Limited Liability of Members

     33   

6.8

  

Refinancing

     33   

6.9

  

Mezz Loan

     33   

ARTICLE 7

  

CAPITAL ACCOUNTS, PROFITS AND LOSSES AND ALLOCATIONS

     34   

7.1

  

Capital Accounts

     34   

7.2

  

General Allocation Rules

     36   

7.3

  

Special Allocations

     36   

7.4

  

Income Tax Elections

     39   

7.5

  

Income Tax Allocations

     39   

7.6

  

Transfers During Fiscal Year

     40   

7.7

  

Election to be Taxed as Association

     40   

7.8

  

Assignees Treated as Members

     40   

ARTICLE 8

  

DISTRIBUTIONS OF NET OPERATING CASH FLOW AND CAPITAL PROCEEDS

     40   

8.1

  

Distributions of Net Operating Cash Flow

     40   

8.2

  

Distribution of Capital Proceeds

     41   

8.3

  

Distribution Calculations

     42   

8.4

  

Repayment of Member Loans, Reconciliation Amounts and Other Payments

     42   

8.5

  

Liquidation

     43   

8.6

  

Sunrise Distribution Amount

     43   

ARTICLE 9

  

DISPOSITION OF INTERESTS

     43   

9.1

  

Limitations on Assignments of Interests by Members

     43   

9.2

  

Assignment Binding on Company

     43   

9.3

  

Substituted Members

     44   

9.4

  

Acceptance of Prior Acts

     44   

9.5

  

Permitted Transfers

     44   

ARTICLE 10

  

DISSOLUTION OF THE COMPANY; WINDING UP AND DISTRIBUTION OF ASSETS

     47   

10.1

  

Dissolution

     47   

10.2

  

Winding Up

     48   

10.3

  

Distribution of Assets

     48   

ARTICLE 11

  

AMENDMENTS

     49   

11.1

  

Amendments

     49   

11.2

  

Additional Members

     49   

11.3

  

Documentation

     49   

 

ii



--------------------------------------------------------------------------------

ARTICLE 12

  

BUY-SELL; PURCHASE OPTION; RIGHT OF FIRST OFFER

     49   

12.1

  

Purchase Option

     49   

12.2

  

Buy Sell

     51   

12.3

  

Right of First Offer

     52   

12.4

  

INTENTIONALLY OMITTED

     53   

12.5

  

Closing

     53   

12.6

  

Release from Guaranties

     55   

12.7

  

Upon Termination of Management Agreement

     55   

12.8

  

Enforcement

     55   

12.9

  

Refinancing

     55   

ARTICLE 13

  

MISCELLANEOUS

     56   

13.1

  

Further Assurances

     56   

13.2

  

Notices

     56   

13.3

  

Headings and Captions

     57   

13.4

  

Variance of Pronouns

     58   

13.5

  

Counterparts

     58   

13.6

  

Governing Law; Litigation, Jurisdiction and Waiver of Jury Trial

     58   

13.7

  

Arbitration

     58   

13.8

  

Partition

     60   

13.9

  

Invalidity

     60   

13.10

  

Successors and Assigns

     60   

13.11

  

Entire Agreement

     60   

13.12

  

Waivers

     61   

13.13

  

No Brokers

     61   

13.14

  

Confidentiality

     61   

13.15

  

No Third Party Beneficiaries

     61   

13.16

  

Power of Attorney

     61   

13.17

  

Invalidity

     61   

13.18

  

Construction of Documents

     62   

 

Schedule 1.1    List of Facilities Schedule 1.2    Quarterly Interest Rate
Differential Amounts Schedule 1.3    Mezz Loan Documents Schedule 3.5    Major
Decisions Schedule 6.1    Percentage Interests of the Members Exhibit A   
Approved Budget Exhibit B    Indemnification and Contribution Agreement Exhibit
C    Share Certificate

 

iii



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
OF CHTSUN PARTNERS IV, LLC, a Delaware limited liability company (the “Company”)
is entered into effective as of June 29, 2012 (the “Effective Date”), by and
among Sunrise Senior Living Investments, Inc., a Virginia corporation
(“Sunrise”), and CHT SL IV Holding, LLC, a Delaware limited liability company
(“CHT”).

RECITALS

WHEREAS, the Company was formed by Sunrise, as the sole member, pursuant to a
Limited Liability Company Agreement dated as of May 22, 2012 (the “Original
Agreement”) and a Certificate of Formation was filed with the Secretary of State
of the State of Delaware on May 22, 2012.

WHEREAS, pursuant to the Transfer Agreement (as hereinafter defined), the
Company has acquired one hundred percent (100%) of the membership interests in
Sun IV LLC, a Delaware limited liability company.

WHEREAS, the Members desire to amend and restate the terms of the Original
Agreement, to reflect, among other items, the admission of CHT as a Member, and
the agreements between the Members with respect to the Company in connection
therewith.

NOW, THEREFORE, in order to carry out their intent as expressed above and in
consideration of the mutual agreements hereinafter contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend and restate the Original Agreement in its
entirety, as follows:

ARTICLE 1

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below, which meanings shall be applicable equally to the
singular and plural of the terms defined:

“AAA” shall have the meaning set forth in Section 13.7(a).

“Acceptance Notice” shall have the meaning set forth in Section 12.3(a).

“Accounting Period” shall mean and refer to a calendar month.

“Act” shall mean the Delaware Limited Liability Company Act (6 Del. C. §18-101
et seq.), as amended from time to time.

“Adjusted Basis” shall mean the basis for determining gain or loss for federal
income tax purposes from the sale or other disposition of property, as defined
in Section 1011 of the Code.

“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:

(a) Credit to such Capital Account any amounts which such Member is obligated to
restore or is deemed to be obligated to restore pursuant to Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5); and

 

1



--------------------------------------------------------------------------------

(b) Debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4) (reasonably expected adjustments for depletion
allowances), 1.704-1(b)(2)(ii)(d)(5) (certain other reasonably expected
allocations of loss or deduction), and 1.704-1(b)(2)(ii)(d)(6) (reasonably
expected distributions) of the Regulations.

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith.

“Affiliate” means a Person, which controls, is controlled by, or is under common
control with another Person. For the purposes of this definition, “control”
means the power to direct the management and policies of a Person, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interest, by contract or otherwise; and the terms “controlling” and
“controlled” have the meanings correlative to the foregoing. A Person shall not
be deemed to be under common “control” with another Person solely based on the
fact that one or more Person(s) serve as a director of both Persons.

“Affiliate Guaranties” or “Affiliate Guaranty” means a customary indemnity or
carve-out guaranty, (or guaranties) or similar limited recourse undertakings
(that may spring into full recourse in certain limited carve-out events) made by
Sunrise Guarantor and/or CHT Guarantor for the benefit of Lender relating to the
Refinancing (including, without limitation, with respect to each Facility (a) a
recourse liabilities guaranty made by Sunrise Guarantor and CHT Guarantor for
the benefit of Lender, dated as of the date hereof; and (b) an environmental
and/or ERISA indemnity agreement, as applicable, made by Sunrise Guarantor, CHT
Guarantor and the applicable Facility Entity and Operating Lessee for the
benefit of Lender, dated as of the date hereof) or under any future refinancing
approved by all the Members pursuant to Section 3.5 of this Agreement.

“Agreement” shall mean this Amended and Restated Limited Liability Company
Agreement of the Company, as it may hereafter be amended or modified from time
to time.

“Aggregate Quarterly Interest Rate Differential Amount” shall have the meaning
set forth in Section 9.5(a)(iii).

“Amended and Restated Loan Agreement” means that certain Amended and Restated
Loan Agreement, dated as of the date hereof, among the Facility Entities,
Operating Lessees, and Lender, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Appointed Arbitrator” shall have the meaning set forth in Section 13.7(b).

“Approved Budget” shall have the meaning set forth in a Management Agreement.

“Arbitration Notice” shall have the meaning set forth in Section 13.7(b).

“Arbitration Proceeding” shall have the meaning set forth in Section 13.7(a).

 

2



--------------------------------------------------------------------------------

“Assignee” shall mean a Person to whom an Interest has been transferred in
accordance with this Agreement and who has not been admitted as a Member.

“Bankruptcy” shall mean, with respect to the affected party, (a) the entry of an
order for relief under the Bankruptcy Code, (b) the admission by such party of
its inability to pay its debts as they mature, (c) the making by it of an
assignment for the benefit of creditors, (d) the filing by it of a petition in
bankruptcy or a petition for relief under the Bankruptcy Code or any other
applicable federal or state bankruptcy or insolvency statute or any similar law,
(e) the application by such party for the appointment of a receiver for the
assets of such party, (f) the filing of an involuntary Bankruptcy petition
against it that is not dismissed for 60 or more days, or (g) the imposition of a
judicial or statutory lien on all or a substantial part of its assets. With
respect to a Member, this definition of Bankruptcy supersedes the definition of
Bankruptcy set forth in Sections 18-101(1) and 18-304 of the Act.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended from
time to time.

“Business Day” shall mean any day other than (a) a Saturday or Sunday and (b) a
day on which federally insured depositary institutions in the State of New York
are authorized or obligated by law, governmental decree or executive order to be
closed.

“Buy-Sell Closing Date” shall have the meaning set forth in Section 12.2(c).

“Buy-Sell Notice” shall have the meaning set forth in Section 12.2(a).

“Buy-Sell Price” shall have the meaning set forth in Section 12.2(a).

“Buy-Sell Seller” shall have the meaning set forth in Section 12.2(c).

“Capital Account” when used in respect of any Member shall mean the Capital
Account maintained for such Member in accordance with Section 7.1, as said
Capital Account may be increased or decreased from time to time pursuant to the
terms of Section 7.1.

“Capital Call” shall mean any written notice given to the Members pursuant to
Article 6, in accordance with the requirements of Section 13.2, requesting a
Capital Contribution that is required to be made by the Members pursuant to said
Article 6.

“Capital Contribution” when used with respect to any Member, shall mean (i) the
initial Capital Contribution of such Member as set forth on Schedule 6.1
attached hereto, and (ii) any additional capital contributed to the Company by
such Member (and, for clarification, shall not include any consideration paid by
a Member to another Member for its Interest).

“Capital Proceeds” shall mean funds of the Company arising from a Capital
Transaction, net of the actual costs incurred by the Company with third parties
in consummating the Capital Transaction.

“Capital Transaction” shall mean any of the following: (a) a sale, exchange,
transfer, assignment or other disposition of all or a portion of any Company
Asset other than (i) tangible personal property that is not sold or transferred
in connection with the sale or transfer of real property or (ii) a leasehold
interest in real property that is otherwise sold or transferred in the ordinary
course

 

3



--------------------------------------------------------------------------------

of business; (b) any condemnation or deeding in lieu of condemnation of all or a
portion of any Company Asset; (c) any financing or refinancing of any Company
Asset; (d) the receipt of proceeds due to any fire or other casualty to any
Company Asset; and (e) any other transaction involving Company Asset, the
proceeds of which, in accordance with GAAP, are considered to be capital in
nature. For purposes of distributions under Section 8.2, net proceeds from a
Capital Transaction shall only include those distributions to be made to the
Members under this Agreement after any third party payments relating to the
Capital Transaction have been made.

“Carrying Value” shall mean, with respect to any asset, the Adjusted Basis of
the asset, except as follows:

(a) the initial Carrying Value of an asset contributed by a Member to the
Company shall be the gross fair market value of the asset, as determined by the
Managing Member at the time the asset is contributed;

(b) The Carrying Values of the Company’s assets shall be adjusted to equal their
respective gross fair market values, as determined by the Managing Member as of
the following times: (i) the acquisition of an additional interest in the
Company by any new or existing Assignee or Member in exchange for more than a de
minimis Capital Contribution; (ii) the distribution by the Company to a Member
or an Assignee of more than a de minimis amount of property as consideration for
all or part of a Member’s Interest or an Assignee’s economic rights; and
(iii) the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); but adjustments pursuant to clauses (i) and
(ii) above shall be made only if the Managing Member reasonably determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

(c) The Carrying Value of an asset of the Company distributed to a Member shall
be adjusted to equal the gross fair market value of the asset on the date of
distribution as determined by the Managing Member; and

(d) The Carrying Values of the Company’s assets shall be increased (or
decreased) to reflect any adjustments to the Adjusted Basis of those assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
those adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-l(b)(2)(iv)(m); but the Carrying Values
shall not be adjusted pursuant to this clause (d) to the extent the Managing
Member determines that an adjustment pursuant to clause (b) above is necessary
or appropriate in connection with a transaction that would otherwise result in
an adjustment pursuant to this clause (d).

If the Carrying Value of an asset is determined or adjusted pursuant to clauses
(a), (b) or (d), such Carrying Value shall thereafter be adjusted by the
Depreciation taken into account with respect to the asset for purposes of
computing Profit and Loss.

“Certificate of Formation” shall mean the Certificate of Formation of the
Company filed with the Secretary of State of the State of Delaware on May 22,
2012, as the same may hereafter be amended and/or restated from time to time.

“Change of Control Purchase Option” shall have the meaning set forth in
Section 12.1(a).

 

4



--------------------------------------------------------------------------------

“Change of Control Purchase Option Closing Date” shall have the meaning set
forth in Section 12.1(b).

“Change of Control Purchase Option Notice” shall have the meaning set forth in
Section 12.1(a).

“Change of Control Purchase Option Price” shall have the meaning set forth in
Section 12.1(a).

“CHT” shall have the meaning set forth in the preamble of this Agreement, and
shall include any of its assignees or transferees to the extent permitted in
this Agreement, but only so long as any such Person continues in its capacity as
a Member in the Company.

“CHT Guarantor” shall mean CHT REIT or another Affiliate of CHT acceptable to
Lender.

“CHT Liquidity Event” means any merger, reorganization, business combination,
share exchange, acquisition by any Person or related group of Persons of
beneficial ownership of all or substantially all of the equity shares of CHT
REIT in one or more related transactions, or other similar transaction involving
CHT REIT pursuant to which CHT REIT’s stockholders receive for their equity
shares, as full or partial consideration, cash, listed or non-listed equity
securities or combination thereof, or a sale of all or substantially all of the
assets of CHT REIT.

“CHT Person” shall mean CHT or an Affiliate of CHT.

“CHT Recourse Claim” shall mean a Claim made under an Affiliate Guaranty to the
extent resulting from gross negligence, willful misconduct or fraud of CHT or
any Affiliate of CHT.

“CHT REIT” shall mean CNL Healthcare Trust, Inc., a Maryland corporation.

“Claim” shall mean any claim or demand for payment made by Lender to a Sunrise
Guarantor or CHT Guarantor under any of the Affiliate Guaranties.

“Closing Date” shall have the meaning set forth in Section 12.5(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any corresponding provision(s) of succeeding law.

“Company” shall have the meaning set forth in the preamble of this Agreement.

“Company Assets” shall mean all right, title and interest of the Company in and
to all or any portion of the assets of the Company and any property acquired in
exchange therefor or in connection therewith.

“Company Minimum Gain” shall have the same meaning as the term “partnership
minimum gain” set forth in Sections 1.704-2(b)(2) and 1.704-2(d) of the
Regulations.

“Company Year” shall mean a twelve (12) month period starting on the first day
of the month immediately following the month in which the Effective Date occurs
or each anniversary thereof and ending on the day immediately preceding the
following twelve (12) month period.

 

5



--------------------------------------------------------------------------------

“Competitor” shall mean any Person which is regularly engaged in the business of
directly or indirectly operating or managing real estate that (i) either
directly or indirectly, operates or manages a brand of retirement communities
totaling at least ten (10) retirement communities and/or (ii) either directly or
indirectly, operates or manages a group of retirement communities totaling at
least ten (10) retirement communities that are not affiliated with a brand but
that are marketed and operated as a collective group. Notwithstanding the
foregoing, the Members agree that the term “Competitor” shall specifically
exclude any entity that operates or is qualified as a Real Estate Investment
Trust under applicable United States state and federal laws, rules and
regulations.

“Confidential Information” shall have the meaning set forth in Section 13.14.

“Connecticut and Santa Monica Facilities” shall mean the Connecticut Avenue
Facility and the Facility known as Sunrise of Santa Monica described on Schedule
1.1 attached hereto.

“Connecticut Avenue Facility” means the Facility known as Sunrise of Connecticut
Avenue described on Schedule 1.1 attached hereto.

“Connecticut Avenue Facility Owner” means Sunrise Connecticut Avenue Assisted
Living Owner, L.L.C., a Virginia limited liability company (formerly known as
Sunrise Connecticut Avenue Assisted Living Owner, L.L.C.), the fee owner of the
Connecticut Avenue Facility.

“Connecticut/Santa Monica Financing” means the existing mortgage indebtedness
secured by the Connecticut and Santa Monica Facilities issued on February 28,
2012 as evidenced by that certain Loan Agreement and related deeds of trust and
additional loan documents, dated on or about February 28, 2012, made by
Connecticut Avenue Facility Owner and AL Santa Monica Senior Housing, LP in
favor of Lender, each as amended, restated or otherwise modified by that certain
Amended and Restated Loan Agreement, amended and restated deeds of trust, and
additional loan documents, dated as of the date hereof.

“Connecticut/Santa Monica Loan Documents” shall mean the documents evidencing
the Connecticut/Santa Monica Financing, and any future refinancing thereof.

“Contributing Member” shall have the meaning set forth in Section 6.5.

“Costs” shall have the meaning set forth in Section 4.3(a).

“Depreciation” shall mean, for each Fiscal Year, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such Fiscal Year, except that if the Carrying Value of
an asset differs from its Adjusted Basis at the beginning of the Fiscal Year,
Depreciation shall be an amount which bears the same ratio to the beginning
Carrying Value as the federal income tax depreciation, amortization or other
cost recovery deduction for the Fiscal Year bears to such beginning Adjusted
Basis; but if the Adjusted Basis of an asset at the beginning of a Fiscal Year
is zero, Depreciation shall be determined with reference to the beginning
Carrying Value using any reasonable method selected by the Tax Matters Member.

“Effective Date” shall have the meaning set forth in the Preamble.

“11% Cumulative Return” means, (i) for CHT, as of any date, the amount, if any,
that would be required to be distributed on such date so that the aggregate
distributions to CHT pursuant to Section 8.1(a)(i), Section 8.1(b),
Section 8.2(a)(i) and Section 8.2(b)(iii) provide a cumulative,

 

6



--------------------------------------------------------------------------------

annually compounded return of 11% per annum on CHT’s Capital Contributions to
the Company, and (ii) for Sunrise, as of any date, the amount, if any, that
would be required to be distributed on such date so that the aggregate
distributions to Sunrise pursuant to Section 8.1(a)(ii), Section 8.1(b), and
Section 8.2(a)(ii) provide a cumulative, annually compounded return of 11% per
annum on Sunrise’s Capital Contributions to the Company. Such amount will be
calculated on the basis of the actual number of days elapsed from and including
the date on which each Capital Contribution is accepted by the Company to and
including the dates that distributions constituting a return of such Capital
Contributions were made.

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $500,000,000 and
(ii) (except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus, market capitalization or shareholder’s equity of at
least $250,000,000.

“Emergency Expenses” shall have the meaning set forth in a Management Agreement.

“EO13224” shall have the meaning set forth in Section 4.7.

“Escrow Agent” shall have the meaning set forth in Section 9.5(a)(iii).

“Escrow Agreement” shall have the meaning set forth in Section 9.5(a)(iii).

“Escrow Funds” shall have the meaning set forth in Section 9.5(a)(iii).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Property” shall mean, with respect to each Facility: (a) any right,
title or interest in the name “Sunrise” or “Sunrise Senior Living,” any
combination or variation thereof or any other trademark or trade name used by
Sunrise or its Affiliates, (b) all property owned by Sunrise or any of its
Affiliates, not normally located at the Facility and used, but not exclusively,
in connection with the development of the Facilities; and (c) all items,
tangible or intangible, relating to a Facility which Sunrise or any of its
Affiliates reasonably considers proprietary, including, without limitation, any
item with the Sunrise name or logo imprinted on it.

“Facility” shall mean each senior living facility and assisted living facility
listed on Schedule 1.1 and shall include all real property, including, without
limitation, the Improvements and related personal property comprising each such
Facility (and shall exclude any Excluded Property) and owned by a Facility
Entity.

“Facility Documents” shall mean, with respect to a particular Facility, (a) a
Management Agreement, (b) the Manager Pooling Agreement, (c) with respect to
each Facility other than the Connecticut Avenue Facility, an Operating Lease and
(d) all other agreements relating to the Facility.

“Facility Entity” shall mean a limited liability company or limited partnership
Subsidiary which owns the fee interest in, or is the ground lessee of, a
Facility, including, without limitation, the Connecticut Avenue Facility Owner
and any Subsidiary formed by the Company pursuant to this Agreement for the
purpose of acquiring, owning, developing, financing, constructing, operating
and/or selling a Facility.

 

7



--------------------------------------------------------------------------------

“Facility Expenses” shall have the meaning set forth in a Management Agreement.

“Facility Manager” shall mean Sunrise Senior Living Management, Inc., a Virginia
corporation, or any successor manager under the Management Agreements.

“FF&E Estimate” shall have the meaning set forth in a Management Agreement.

“Fiscal Year” shall mean the fiscal year of this Company, which shall be the
calendar year; provided that the first Fiscal Year of the Term shall commence on
the Effective Date and shall end on the last day of the calendar year in which
the Effective Date occurs and the last Fiscal Year of the Term shall end on the
last day of the Term and shall commence on the first day of the calendar year in
which such last day occurs.

“Five-Pack Facilities” shall mean the following Facilities described on Schedule
1.1 attached hereto: (i) Sunrise of Metairie , (ii) Sunrise at Siegen, (iii),
Sunrise of Gilbert, (iv) Sunrise of Louisville, and (v) Sunrise at Fountain
Square.

“Five-Pack Financing” means the new mortgage indebtedness secured by the
Five-Pack Facilities, issued on or about the Effective Date, as evidenced by the
Amended and Restated Loan Agreement and certain additional loan documents made
by the respective Facility Entities and Operating Lessees of the Five-Pack
Facilities with respect to the Five-Pack Financing as of the date hereof.

“Five-Pack Loan Documents” shall mean the documents evidencing the Five-Pack
Financing, and any future refinancing thereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America.

“Gross Revenues” shall have the meaning set forth in a Management Agreement.

“Improvements” shall mean all structures and buildings located on the Property.

“Independent Accountant” shall have the meaning set forth in Section 12.1(c).

“Indemnified Person” shall have the meaning set forth in Section 4.3(a).

“Index” shall have the meaning set forth for such term in a Management
Agreement.

“Initial Arbitrator” shall have the meaning set forth in Section 13.7(b).

“Interest” shall mean the entire limited liability company interest of a Member
in the Company at any particular time, including, without limitation, the right
of such Member to any and all benefits to which a Member may be entitled as
provided in this Agreement, together with the obligations of such Member to
comply with all the terms and provisions of this Agreement. For purposes of
clarity, the Interest of CHT shall include CHT’s rights and obligations as
Managing Member hereunder.

 

8



--------------------------------------------------------------------------------

“Internal Rate of Return” shall mean, the internal rate of return calculated by
using a “XIRR” function using exact dates for all contributions and
disbursements made by or to the Members. Any payments received from a
Non-Contributing Member to repay a Member Loan shall not be included in the
internal rate of return calculation.

“IRS” shall mean the Internal Revenue Service and any successor agency or entity
thereto.

“Lender” shall mean The Prudential Insurance Company of America, a New Jersey
corporation, or the lender under any future refinancing.

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, lien
(statutory or other), pledge, hypothecation, assignment, preference, priority,
security interest, or any other encumbrance or charge on or affecting real or
personal property, or any portion thereof, or any interest therein (including,
without limitation, any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease having a similar economic effect to any of
the foregoing, the filing of any financing statement or other similar instrument
under the UCC or any comparable law of any jurisdiction, domestic or foreign,
and mechanics’, materialmen’s and any other similar lien or encumbrance).

“Loan Documents” shall mean, collectively, the Connecticut/Santa Monica Loan
Documents and the Five-Pack Loan Documents.

“Major Decisions” shall have the meaning set forth in Section 3.5.

“Management Agreement” shall mean (i) with respect to the Connecticut Avenue
Facility, a Management Agreement among the Company, Facility Manager and
Connecticut Avenue Facility Owner, and (ii) with respect to each Facility other
than the Connecticut Avenue Facility, a Management Agreement among the Company,
Facility Manager and the applicable Operating Lessee, each such Management
Agreement described in clause (i) or (ii) having been executed or to be executed
in connection with the management of the Facility, as it may hereafter be
amended or modified from time to time.

“Management Agreement Guaranty” shall mean that certain Guaranty by the Company
in favor of the Facility Manager, dated as of the Effective Date, as it may
hereafter be amended or modified from time to time.

“Manager Pooling Agreement” shall mean that certain Manager Pooling Agreement by
and among all of the Operating Lessees, Connecticut Avenue Facility Owner, the
Facility Manager and the Company for the pooled management of the Facilities,
dated as of the Effective Date, as it may hereafter be amended or modified from
time to time.

“Managing Member” shall mean CHT or any other Member that succeeds CHT in its
role as managing member of the Company pursuant to and in accordance with the
terms hereof.

“Mandatory Capital Contribution” shall have the meaning set forth in
Section 6.3.

“Material Contract” shall mean any contract, lease, license or other agreement
pursuant to which the Company is obligated to pay or expend more than $50,000 in
any Fiscal Year.

 

9



--------------------------------------------------------------------------------

“Member” shall mean each of CHT, Sunrise and the Managing Member, and any
Substituted Member who is admitted as a member of the Company after the
Effective Date.

“Member Loan” shall have the meaning set forth in Section 6.5.

“Member Loan Rate” shall mean five percent (5%) per annum, compounded annually.

“Member Minimum Gain” shall mean the amount, with respect to each Member
Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Debt” shall have the same meaning as the term “partner
nonrecourse debt” set forth in Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” shall have the same meaning as “partner
nonrecourse deductions” set forth in Regulations Section 1.704-2(i)(1) and (2).
The amount of Member Nonrecourse Deductions with respect to a Member Nonrecourse
Debt for a Fiscal Year equals the excess, if any, of the net increase, if any,
in the amount of Member Minimum Gain attributable to such Member Nonrecourse
Debt during that Fiscal Year over the aggregate amount of any distributions
during that Fiscal Year to the Member that bears the economic risk of loss for
such Member Nonrecourse Debt to the extent such distributions are from the
proceeds of such Member Nonrecourse Debt and are allocable to an increase in
Member Minimum Gain attributable to such Member Nonrecourse Debt, determined
according to the provisions of Regulations Section 1.704-2(i)(2).

“Mezz Lender” shall mean RCG LV DEBT IV NON-REIT ASSETS HOLDINGS, LLC, a
Delaware limited liability company, having an address at 7 Penn Plaza, Suite
512, New York, New York 10001, together with its successors and assigns,
successors and assigns, or the mezzanine lender under any future mezzanine
refinancing permitted in accordance with the terms of this Agreement (including,
without limitation, Section 9.5(a) hereof).

“Mezz Loan” shall mean the principal amount of, accrued and unpaid interest
thereon, and any and all obligations for late charges, default interest, exit
fees, prepayment or yield maintenance charges, protective advances, expenses or
fees, legal fees and similar items and all other obligations of CHT to the Mezz
Lender under and pursuant to, that certain loan entered into on or about the
Effective Date and evidenced by the Mezz Loan Documents and secured by CHT’s
Interest.

“Mezz Loan Documents” shall mean the documents evidencing the Mezz Loan listed
and described on Schedule 1.3 attached hereto, and any future refinancing
thereof permitted in accordance with the terms of this Agreement (including,
without limitation, Section 9.5(a) hereof).

“Net Operating Cash Flow” for any month or Fiscal Year, shall mean the excess,
if any, of (a) the sum of (i) the amount of all cash receipts of the Company
during such month or Fiscal Year from whatever source plus (ii) any working
capital or any reserves in the form of cash of the Company existing at the start
of such month or Fiscal Year less (b) the sum of (i) all cash amounts paid or
payable (without duplication) in that period on account of any expense incurred
in connection

 

10



--------------------------------------------------------------------------------

with the Company’s business plus (ii) any cash reserves the Managing Member
determines may be required for the working capital, capital expenditures and
future needs of the Company or any Facility Entity. Net Operating Cash Flow
shall exclude Capital Proceeds.

“Non-Contributing Member” shall have the meaning set forth in Section 6.5.

“Non-Discretionary Items” shall mean (i) real estate taxes, (ii) insurance
premiums, (iii) regular payments of debt service and any reserve amounts due
under the Refinancing or any future refinancing thereof (but excluding the
principal amount of such indebtedness at the maturity date of such Refinancing,
as the same may be accelerated), (iv) amounts necessary to pay judgments or
liens against (a) the Company, (b) any of the Company assets, (c) any of the
Subsidiaries or (d) any Subsidiary’s assets (including, without limitation, the
Property), and which, in each case, have been finally adjudicated, (v) any
amounts required to be withheld pursuant to Section 1446 of the Code (or similar
provisions of state or local law), (vi) amounts currently due and payable, or to
become due and payable within thirty (30) days, under any leases, service
contracts or other agreements or contractual obligations (to the extent not
entered into in violation of this Agreement) to which the Company or any of the
Subsidiaries is a party or obligor, whether or not the same are categorized for
accounting purposes as ordinary operating expenses or capital improvements, and
(vii) other amounts that are required to be paid in the event of an emergency.

“Nonrecourse Deductions” shall have the meaning set forth in Regulations
Section 1.704-2(b)(1). The amount of Nonrecourse Deductions for a Fiscal Year
equals the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during that Fiscal Year over the aggregate amount of any
distributions during that Fiscal Year of proceeds of a Nonrecourse Liability
that are allocable to an increase in Company Minimum Gain, determined according
to the provisions of Section 1.704-2(c) of the Regulations.

“Nonrecourse Liability” shall have the meaning set forth in Sections
1.704-2(b)(3) and 1.752-1(a)(2) of the Regulations.

“Non-Transferor Member” shall have the meaning set forth in Section 12.3(a).

“Objection Notice” shall have the meaning set forth in Section 13.7(b).

“OD Loans” shall have the meaning set forth in a Management Agreement.

“OFAC” shall have the meaning set forth in Section 4.7.

“Offer Amount” shall have the meaning set forth in Section 12.2(a).

“Offeree” shall have the meaning set forth in Section 12.2(a).

“Offeror” shall have the meaning set forth in Section 12.2(a).

“Operating Lease” shall mean, with respect to each Facility other than the
Connecticut Avenue Facility, that certain lease agreement by and between a
Facility Entity and an Operating Lessee.

“Operating Lessee” shall mean each of the following Subsidiaries of the Company:
(i) CHTSun Two Metairie LA Senior Living, LLC, a Delaware limited liability
company, (ii)

 

11



--------------------------------------------------------------------------------

CHTSun Gilbert AZ Senior Living, LLC, a Delaware limited liability company,
(iii) CHTSun Baton Rouge LA Senior Living, LLC, a Delaware limited liability
company, (iv) CHTSun Three Lombard IL Senior Living, LLC, a Delaware limited
liability company (v) Sunrise Louisville KY Senior Living, LLC, a Kentucky
limited liability company, and (vi) AL Santa Monica Senior Housing, LP, a
Delaware limited partnership.

“Option Price” shall have the meaning set forth in Section 12.1(c).

“Organizational Document” shall mean, with respect to any Person: (a) in the
case of a corporation, such Person’s certificate of incorporation and by-laws,
and any shareholder agreement, voting trust or similar arrangement applicable to
any of such Person’s authorized shares of capital stock; (b) in the case of a
partnership, such Person’s certificate of limited partnership, partnership
agreement, voting trusts, statement of qualification or similar arrangements
applicable to any of its partnership interests; (c) in the case of a limited
liability company, such Person’s certificate of formation or articles of
organization, limited liability company operating agreement or other document
affecting the rights of holders of limited liability company interests; or
(d) in the case of any other legal entity, such Person’s organizational
documents and all other documents affecting the rights of holders of equity
interests in such Person.

“Original Agreement” shall have the meaning set forth in the Recitals.

“Partially Adjusted Capital Account” shall mean, with respect to any Member for
any Fiscal Year, the Capital Account balance of such Member at the beginning of
such period, adjusted as set forth in the definition of Capital Account for all
contributions and distributions during such period and all special allocations
pursuant to Section 7.3 with respect to such period but before giving effect to
any allocation with respect to such period pursuant to Section 7.2.

“Payment Amount” shall mean, as applicable, (i) Ten Million Six Hundred Thousand
and 00/100 Dollars ($10,600,000.00) if the Change of Control Purchase Option
Closing Date occurs at any time prior to the end of the sixth month of the first
Company Year, (ii) Eleven Million Four Hundred Thousand and 00/100 Dollars
($11,400,000.00) if the Change of Control Purchase Option Closing Date occurs at
any time from and after the beginning of the seventh month of the first Company
Year through and including the last day of the first Company Year,
(iii) Seventeen Million Seven Hundred Thousand and 00/100 Dollars
($17,700,000.00) if the Change of Control Purchase Option Closing Date occurs at
any time from and after the beginning of the second Company Year through and
including the last day of the sixth month of the second Company Year, and
(iv) Eighteen Million Five Hundred Thousand and 00/100 Dollars ($18,500,000.00)
if the Change of Control Purchase Option Closing Date occurs at any time from
and after the beginning of the seventh month of the second Company Year through
and including the last day of the second Company Year.

“Percentage Interest” shall mean, with respect to any Member, the percentage
interest listed for each Member in Schedule 6.1, as the same may be adjusted
pursuant to the terms of this Agreement.

“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other legal entity.

“Pool Subsidiaries” shall have the meaning set forth in Section 2.11(e).

 

12



--------------------------------------------------------------------------------

“Pooled OD Loans” shall have the meaning set forth in the Manager Pooling
Agreement.

“Prohibited Person” shall have the meaning set forth in Section 4.7.

“Profits and Losses” shall mean, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses shall be added to
such taxable income or loss;

(b) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses, shall be subtracted from such taxable income or loss;

(c) In the event the Carrying Value of any Company asset is adjusted pursuant to
subparagraph (b) or subparagraph (c) of the definition of Carrying Value herein,
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Profits or Losses;

(d) Gain or loss resulting from any disposition of Company property with respect
to which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Carrying Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Carrying Value;

(e) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Fiscal Year or other period, computed
in accordance with the terms of this Agreement; and

(f) Notwithstanding any other provision of this Agreement, any items which are
specially allocated pursuant to Section 7.3 shall not be taken into account in
computing Profits or Losses. In addition, any items which are specially
allocated pursuant to Sections 7.2(a) or 7.2(b) shall not be taken into account
in computing Profits and Losses for purposes of Section 7.2(c).

“Prohibited Transferee” shall mean (a) a Competitor of Sunrise, (b) HCP,
(c) Ventas, or (d) any Person (including any Person directly or indirectly
controlling, controlled by or under common control with a Person) which: (i) has
been convicted of, or plead guilty to, a felony, (ii) entitled to sovereign
immunity, (iii) is involved (or has been involved within the preceding five
(5) years) in a material litigation adverse to Sunrise or an Affiliate of
Sunrise, (iv) within the preceding five (5) years, has filed a petition under
any insolvency statute, made a general assignment for the benefit of its
creditors, commenced a proceeding for the appointment of a receiver, trustee,
liquidator or conservator, filed a petition seeking reorganization or
liquidation or similar relief under any applicable law or statute, or has been
subject to any of foregoing, or (v) is a Prohibited Person.

 

13



--------------------------------------------------------------------------------

“Property” shall mean the real property owned by any Facility Entity and upon
which a Facility has been constructed.

“Proposed Budget” shall have the meaning set forth in Section 5.5.

“Purchase Option Closing Date” shall have the meaning set forth in
Section 12.1(d).

“Purchase Option Lockout Period” shall have the meaning set forth in
Section 12.1(c).

“Purchase Option Notice” shall have the meaning set forth in Section 12.1(c).

“Purchase Option Termination Date” shall have the meaning set forth in
Section 12.1(c).

“Purchaser” shall have the meaning set forth in Section 12.5(a).

“Qualified Transferee” shall mean any of (A) Sunrise or an Affiliate of Sunrise,
(B) RCG Longview Debt Fund IV, L.P. or an Affiliate thereof, or (C) a Person
satisfactory to Sunrise (not to be unreasonably withheld, delayed or
conditioned) that satisfies each of the following conditions: (i) such Person is
not a Prohibited Transferee; (ii) such Person, together with its Affiliates,
satisfies the Eligibility Requirements; and (iii) such Person either (a) is
engaged in the business of making loans secured by, or owning, commercial real
estate assets substantially similar to the Facilities (including mezzanine loans
with respect to commercial real estate assets substantially similar to the
Facilities), or (b) derives a material portion of its revenue from, and
maintains an investment portfolio of interests in, entities engaged in the
ownership of commercial real estate assets substantially similar to the
Facilities.

“Quarterly Interest Rate Differential Amount” shall mean, with respect to any
particular calendar quarter, the amount specified opposite such calendar quarter
on Schedule 1.2 attached hereto, as the same may be hereafter adjusted pursuant
to and in accordance with Section 8.3(b) hereof.

“Refinancing” shall mean, collectively, the Five-Pack Financing and the
Connecticut/Santa Monica Financing.

“Regulations” shall mean the permanent and temporary regulations, and all
amendments, modifications and supplements thereof, from time to time promulgated
by the Department of the Treasury under the Code.

“Rejection Notice” shall have the meaning set forth in Section 12.3(a).

“Reply Notice” shall have the meaning set forth in Section 12.2(b).

“Resident Agreement Documents” means the resident agreements with respect to the
residents of the Facilities approved by the Members as of the Effective Date.

“Restricted Transferee” shall have the meaning set forth in Section 9.5.

“ROFO Amount” shall have the meaning set forth in Section 12.3(a).

“ROFO Closing Date” shall have the meaning set forth in Section 12.5(a).

 

14



--------------------------------------------------------------------------------

“ROFO Recipient” shall have the meaning set forth in Section 12.5(a).

“Secondary Arbitrator” shall have the meaning set forth in Section 13.7(b).

“Secondary Objection Notice” shall have the meaning set forth in
Section 13.7(b).

“Seller” shall have the meaning set forth in Section 12.5(a).

“Selling Amount” shall have the meaning set forth in Section 12.2(a).

“Subsidiary” shall mean any entity in which the Company holds any ownership
interests, whether directly or indirectly through one or more Persons.

“Substituted Member” shall mean any Person admitted to the Company as a Member
pursuant to the provisions of Section 9.3.

“Sunrise” shall have the meaning set forth in the preamble of this Agreement,
and shall include any of its assignees or transferees to the extent permitted in
this Agreement, but only so long as any such Person continues in its capacity as
a Member in the Company.

“Sunrise Change of Control Event” shall mean the occurrence of any of the
following: (i) the acquisition by any “person” or “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), in a single transaction or in a related series of transactions, by
way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision), directly or indirectly, of 50% or more of the total
voting power of the securities of Sunrise or any direct or indirect parent
thereof; (ii) the consummation of a reorganization, merger or consolidation of
Sunrise or any direct or indirect parent thereof with any Person (a “Business
Combination”), in each case, in which the shareholders of Sunrise or such
Affiliate, as the case may be, retain, directly or indirectly, less than 50% of
the then outstanding voting securities entitled to vote generally in the
election of directors of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns Sunrise, such direct or indirect parent, or all or
substantially all of the Sunrise’s or such direct or indirect parent’s assets
either directly or through one or more subsidiaries), or (iii) the sale, lease,
transfer or other conveyance, in one or a series of related transactions, of all
or substantially all of the assets of Sunrise, or any direct or indirect parent
thereof, and their respective subsidiaries, taken as a whole, to any person or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act, or any successor provision).

“Sunrise Contributed Interests” shall mean Sunrise’s 100% direct ownership
interest in Sun IV LLC, a Delaware limited liability company.

“Sunrise Distribution Amount” shall have the meaning set forth in
Section 6.1(a).

“Sunrise Guarantor” shall mean Sunrise or another Affiliate of Sunrise
acceptable to Lender.

“Sunrise Person” shall mean Sunrise or an Affiliate of Sunrise.

“Sunrise Purchase Option” shall have the meaning set forth in Section 12.1(c).

 

15



--------------------------------------------------------------------------------

“Sunrise Recourse Claim” shall mean a Claim made under an Affiliate Guaranty to
the extent resulting from the gross negligence, willful misconduct or fraud of a
Sunrise Guarantor or any Affiliate of a Sunrise Guarantor. 

“Target Capital Account” shall mean, with respect to any Member for any Fiscal
Year or other period, an amount (which may be either a positive or negative
balance) equal to (a) the hypothetical distribution (if any) such Member would
receive if all Company assets, including cash, were sold for cash equal to their
Carrying Values (taking into account any adjustments to Carrying Values for such
period), all Company liabilities were satisfied in cash according to their terms
(limited, with respect to each Nonrecourse Liability of the Company, to the
Carrying Values of the assets securing such liability), and the net proceeds of
such sale to the Company (after satisfaction of said liabilities) were
distributed in full pursuant to Section 10.3 on the last day of such period,
minus (b) the sum of (i) such Member’s share of Company Minimum Gain and Member
Minimum Gain immediately prior to such deemed sale, plus (ii) the amount, if
any, which such Member is obligated to contribute to the capital of the Company
pursuant to the terms of this Agreement as of the last day of such period (but
only to the extent such capital contribution obligation has not been taken into
account in determining such Member’s share of Member Minimum Gain).

“Tax Matters Member” shall mean the Managing Member.

“Term” shall have the meaning set forth in Section 2.2.

“Third Party Costs and Expenses” shall mean, with respect to each Claim made
against a Sunrise Guarantor or a CHT Guarantor, as applicable, the reasonable
third party costs and expenses actually incurred by a Sunrise Guarantor or a CHT
Guarantor, as applicable, in connection with such Claim, including, without
limitation, reasonable costs and expenses (including legal fees and expenses) of
settlement discussions, litigation, arbitration, mediation or other proceedings
relating to the Claim.

“Total Capital Contribution” shall mean, with respect to any Member, the Initial
Capital Contributions and all additional Capital Contributions made by such
Member.

“Transfer” shall mean, with respect to a specified interest, any transfer, sale,
pledge, hypothecation, encumbrance, assignment or other disposition of any sort,
voluntary or involuntary, whether by operation of law or otherwise, of all or
any portion of such interest, or any agreement or arrangement to do any of the
foregoing.

“Transfer Agreement” means that certain Transfer Agreement dated as of June 4,
2012 by and among Sunrise, CHT Partners, LP, a Delaware limited partnership, and
Facility Manager, as amended by that certain letter agreement dated as of
June 4, 2012 and that certain First Amendment to Transfer Agreement dated as of
June 25, 2012.

“Transfer Expenses” mean any customary transaction expenses in connection with a
sale of the Facilities, including, without limitation, brokerage commissions,
transfer taxes, loan prepayment fees and other costs, to the extent the same are
saved in the proposed Transfer between the Members; such expenses to be
reasonably determined by an independent accountant of the Company in a manner
consistent with then customary market practices for properties similar to the
Facilities and to be allocated equitably among the Members in accordance with
their Percentage Interests.

 

16



--------------------------------------------------------------------------------

“Transfer Notice” shall have the meaning set forth in Section 12.3(a).

“Transfer Price” shall have the meaning set forth in Section 12.3(a).

“Transfer Price Notice” shall have the meaning set forth in Section 12.3(a).

“Transferor Member” shall have the meaning set forth in Section 12.3(a).

“UCC” shall mean the Uniform Commercial Code as in effect in the State of
Delaware, as amended from time to time, or any corresponding provision(s) of
succeeding law.

“Venue” shall have the meaning set forth in Section 13.7(a).

1.2 General Interpretive Principles.

(a) All references to sections, schedules and exhibits are to sections,
schedules and exhibits in or to this Agreement unless otherwise specified.

(b) Unless otherwise specified, the words hereof, herein and hereunder and words
of similar import will refer to this Agreement as a whole and not to any
particular provision of this Agreement.

(c) If the context requires, the use of any gender will also refer to any other
gender, and the use of either number will also refer to the other number. The
word including is not exclusive; if exclusion is intended, the word comprising
is used instead. The word or will be construed to mean and/or unless the context
clearly prohibits that construction.

(d) All terms that are defined by the UCC have the same meanings assigned to
them by the UCC, unless (and to the extent) they are varied by this Agreement.

(e) All accounting terms not specifically defined have the meanings determined
by reference to GAAP.

(f) Unless the context prevents this construction, a reference to a Facility
will be construed to refer to all or any portion of the Facility.

(g) The term mortgage shall mean a mortgage, deed of trust, deed to secure debt
or similar instrument, as applicable, and mortgagee means the secured party
under a mortgage.

(h) The term deemed means conclusively presumed. The absence of a conclusive
presumption does not mean that a particular circumstance does not exist or that
a particular condition is not satisfied; it just means that there is no
conclusive presumption.

(i) The term presumed means presumed subject to rebuttal and the burden of proof
is on the Person seeking to rebut the fact presumed.

(j) All yields and interest rates will be calculated on a the basis of a 360-day
year.

 

17



--------------------------------------------------------------------------------

(k) Any consent required by a Member that is described in this Agreement as not
to be unreasonably withheld shall mean that such consent shall not be
unreasonably withheld, conditioned or delayed.

ARTICLE 2

THE COMPANY AND ITS BUSINESS

2.1 Company Name. The business of the Company shall be conducted under the name
of “CHTSun Partners IV, LLC” in the State of Delaware and under such name or
such assumed names as the Managing Member deems necessary or appropriate to
comply with the requirements of any other jurisdiction in which the Company may
be required to qualify.

2.2 Term. The term of the Company shall have commenced on the date of the filing
of the Certificate of Formation with the State of Delaware and shall continue in
full force and effect until the date that is the later of (a) the thirty
(30) year anniversary of the Effective Date or (b) the date on which the term of
the last Management Agreement expires, including any renewals thereof, unless
sooner terminated as hereinafter provided (“Term”).

2.3 Filing of Certificate and Amendments. The Certificate of Formation was filed
with the Secretary of State of the State of Delaware. The Managing Member hereby
agrees to cause the execution and filing of any required amendments to the
Certificate of Formation and shall do all other acts requisite for the
constitution of the Company as a limited liability company pursuant to the laws
of the State of Delaware or any other applicable law.

2.4 Business; Scope of Members’ Authority.

(a) The Company is formed for the purpose of (i) directly or through
Subsidiaries, engaging in the acquisition, ownership, development, financing,
construction, management and sale of senior living facilities throughout the
United States, and (ii) transacting any and all lawful business that is
incident, necessary or appropriate to accomplish the foregoing.

(b) Except as otherwise expressly and specifically provided in this Agreement,
no Member shall have the authority to bind, to act for, or to assume any
obligation or responsibility on behalf of, the Company or any other Member.
Neither the Company nor any Member shall, by virtue of executing this Agreement,
be responsible or liable for any indebtedness or obligation of any other Member
incurred or arising either before or after the Effective Date of this Agreement,
except, as to the Company, as to those joint responsibilities, liabilities,
indebtedness, or obligations expressly assumed by the Company as of the
Effective Date or incurred after the Effective Date pursuant to and as limited
by the terms of this Agreement.

2.5 Principal Office; Registered Agent. The principal office of the Company
shall initially be at the offices of CHT at c/o CNL Healthcare Trust, Inc., 450
South Orange Avenue, Orlando, Florida 32801 or such other place as the Members
may from time to time determine. The registered agent and the registered
address, respectively, of the Company shall be National Registered Agents, Inc.
at c/o National Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover,
Delaware 19904. The Managing Member may elect to change the Company’s registered
agent and the Company’s registered and principal offices by complying with the
relevant requirements of the Act.

 

18



--------------------------------------------------------------------------------

2.6 Authorized Persons. The Person who executed, delivered and filed the
Certificate of Formation with the Office of the Delaware Secretary of State is
an authorized person within the meaning of the Act, and upon the filing of the
Certificate of Formation with the Office of the Delaware Secretary of State, his
or her powers as an authorized person ceased. The Managing Member is hereby
designated as an “authorized person” within the meaning of the Act. Any one of
such authorized persons is hereby authorized to execute, deliver and file any
other certificates or documents (and any amendments and/or restatements thereof)
on behalf of the Company. The existence of the Company as a separate legal
entity shall continue until cancellation of the Certificate of Formation as
provided in the Act.

2.7 Representations by Members. Each Member represents, warrants, covenants and
acknowledges that (a) it is a corporation, limited liability company or limited
partnership duly organized or formed and is in good standing in the jurisdiction
in which it has been organized or formed, (b) it has the power and authority to
authorize the execution, delivery and performance of this Agreement, (c) it has
been duly authorized and is otherwise duly qualified to purchase and hold its
Interest and to execute and deliver this Agreement and all other instruments
executed and delivered on behalf of it in connection with the acquisition of its
Interest, (d) the person or persons executing and delivering this Agreement on
behalf of a Member are duly authorized to do so, (e) the consummation of such
transactions will not result in a breach or violation of, or a default under,
its charter or bylaws, if such Member is a corporation, or its certificate of
limited partnership or its partnership agreement, if such Member is a
partnership, or its operating agreement if such Member is a limited liability
company, or any existing agreement by which it or any of its assets are bound,
and (f) this Agreement is a valid and binding agreement on the part of such
Member enforceable in accordance with its terms against such Member, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors and general principles of equity.

2.8 Organization Expenses. Each Member shall bear the costs of its own legal
counsel and other professional advisors in connection with the negotiation of
this Agreement. All out-of-pocket expenses that have been incurred by or on
behalf of the Company by a Sunrise Person or a CHT Person on or prior to the
Effective Date shall be expenses of the Company; provided, that, the Members
acknowledge that certain expenses incurred prior to the Effective Date shall be
governed in accordance with the Transfer Agreement.

2.9 Opt-in to Article 8.

(a) Each limited liability company interest in the Company shall constitute a
“security” within the meaning of, and be governed by, (i) Article 8 of the
Uniform Commercial Code (including Section 8-102(a)(15) thereof) as in effect
from time to time in the States of Delaware (the “DEUCC”) and Florida (as the
Company hereby “opts-in” to such provisions), and (ii) the Uniform Commercial
Code of any other applicable jurisdiction that now or hereafter substantially
includes the 1994 revisions to Article 8 thereof as adopted by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws and
approved by the American Bar Association on February 14, 1995. Each Member
hereby agrees that its interest in the Company shall for all purposes be
personal property. Each Member has no interest in specific Company property.

 

19



--------------------------------------------------------------------------------

(b) The Company shall maintain books for the purposes of registering the
transfer of the limited liability company interests of the Company.
Notwithstanding anything in this Agreement to the contrary, the transfer of
limited liability company interests in the Company requires the delivery of an
endorsed Share Certificate (as defined below) and recordation of such transfer
in the books and records of the Company.

(c) Upon the issuance of limited liability company interests in the Company to
any Person in accordance with the provisions of this Agreement, the Company
shall issue one or more non-negotiable certificates in the name of such Person
substantially in the form of Exhibit C attached hereto (a “Share Certificate”),
which evidences the ownership of the limited liability company interests in the
Company of such Person. Each such Share Certificate shall be denominated in
terms of the percentage of the limited liability company interests in the
Company evidenced by such Share Certificate and shall be signed by an
appropriate officer of Managing Member on behalf of the Company. Each Share
Certificate shall bear a legend stating the language set forth in the first
sentence of clause (a) of this Section 2.9. Additionally, each Share Certificate
shall contain the following legend: “THE TRANSFER OF THIS SHARE CERTIFICATE AND
THE LIMITED LIABILITY COMPANY INTEREST REPRESENTED HEREBY IS RESTRICTED AS
DESCRIBED IN THE LIMITED LIABILITY COMPANY AGREEMENT.”

(d) The Company shall issue a new Share Certificate in place of any Share
Certificate previously issued if the holder of the limited liability company
interests in the Company represented by such Share Certificate, as reflected on
the books and records of the Company:

 

  (i) makes proof by affidavit, in form and substance satisfactory to the
Company, that such previously issued Share Certificate has been lost, stolen or
destroyed;

 

  (ii) requests the issuance of a new Share Certificate before the Company has
notice that such previously issued Share Certificate has been acquired by a
purchaser for value in good faith and without notice of an adverse claim;

 

  (iii) if requested by the Company, delivers to the Company a bond, in form and
substance satisfactory to the Company, with such surety or sureties as the
Company may direct, to indemnify the Company against any claim that may be made
on account of the alleged loss, destruction or theft of the previously issued
Share Certificate; and

 

  (iv) satisfies any other reasonable requirements imposed by the Company.

(e) Upon a Member’s transfer in accordance with the provisions of this Agreement
of any or all limited liability company interests in the Company represented by
a Share Certificate, the transferee of such limited liability company interests
in the Company shall deliver such Share Certificate to the Company for
cancellation (executed by the transferor on the reverse side thereof), and the
Company shall thereupon issue a new Share Certificate to such transferee for the
percentage of limited liability company interests in the Company being
transferred and, if applicable, cause to be issued to such Member a new Share
Certificate for that percentage of limited liability company interests in the
Company that were represented by the canceled Share Certificate and that are not
being transferred.

 

20



--------------------------------------------------------------------------------

(f) Notwithstanding any provision of this Agreement to the contrary, to the
extent that any provision of this Agreement is inconsistent with any
non-waivable provision of Article 8 of the DEUCC, such provision of Article 8 of
the DEUCC shall control.

2.10 Securities Laws Restrictions. The Interests have not been registered under
the Securities Act of 1933, as amended, or under the securities laws of the
State of Delaware or any other jurisdiction. Consequently, the Interests may not
be sold, Transferred, assigned, pledged, hypothecated or otherwise disposed of,
except in accordance with the provisions of such laws and this Agreement.

2.11 Separateness Covenants. Notwithstanding anything to the contrary contained
herein or in any other document governing the formation, management or operation
of the Company, for so long as the Connecticut/Santa Monica Financing or the
Five-Pack Financing remains outstanding and not discharged in full, the
following shall govern: Except as provided below with respect to Operating
Lessees, (a) the Company shall not own any assets in addition to its indirect or
direct ownership interest in the Pool Subsidiaries, other than any cash,
investment accounts (provided that the liability associated with any such
investment account shall be limited to the assets contained in such account) or
personal property used in connection with such ownership, as applicable, and
(b) the Facilities shall generate substantially all of the gross income of the
Company and there shall be no substantial business being conducted by the
Company, either directly or indirectly, other than the business of owning,
operating and maintaining indirectly the Facility Entities and the Facilities
and the activities incidental thereto. Notwithstanding the foregoing, Operating
Lessees may own its leasehold interest in all the Facilities and any personal
property associated therewith;

(b) The Company shall not (i) liquidate or dissolve (or suffer any liquidation
or dissolution), terminate, or otherwise dispose of, directly, indirectly or by
operation of law, all or substantially all of its assets; (ii) reorganize or
change its legal structure without Lender’s prior written consent (not to be
unreasonably withheld), except as otherwise expressly permitted under the Loan
Documents; (iii) change its name, address, or the name under which it conducts
its business without promptly notifying Lender; (iv) enter into or consummate
any merger, consolidation, sale, transfer, assignment, liquidation, or
dissolution involving any or all of the assets of the Company or general partner
or any managing member of the Company; or (v) enter into or consummate any
transaction or acquisition, merger or consolidation or otherwise acquire by
purchase or otherwise all or any portion of the business or assets of, or any
stock or other evidence of beneficial ownership of, any Person;

(c) The Company shall not incur any secured or unsecured debt except for (i) the
Connecticut/Santa Monica Financing and the Five-Pack Financing, (ii) Permitted
Capital Leases (as defined in the Amended and Restated Loan Agreement),
(iii) customary and reasonable short term trade payables obtained and repaid in
the ordinary course of its business, and (iv) unsecured loans whose proceeds
shall be used solely for the benefit of the Facility and the Facility Entities
and which do not exceed, in the aggregate at any given time, the amount of Ten
Million and No/100 Dollars ($10,000,000.00);

(d) The Company shall not amend, modify or otherwise change its Certificate of
Formation or this Agreement in any material term or manner, or in a manner which
adversely affects the Company’s existence as a single purpose entity or the
Company’s compliance with the Loan Documents;

 

21



--------------------------------------------------------------------------------

(e) To the extent that the Company requires an office, it shall maintain its
principal executive office and telephone and facsimile numbers separate from
that of any Affiliate of same (other than the Pool Subsidiaries) and shall
conspicuously identify such office and numbers as its own or shall allocate by
written agreement fairly and reasonably any rent, overhead and expenses for
shared office space. For the purposes of this Section 2.11, “Pool Subsidiaries”
shall mean the Facility Entities, the Operating Lessees, Sun IV, LLC, a Delaware
limited liability company, CHT SL IV TRS Corp., a Delaware corporation, CHTSun
Two Pool Two, LLC, a Delaware limited liability company, CHTSun Three Pool One,
LLC, a Delaware limited liability company, Santa Monica AL, LLC, a Delaware
limited liability company, Santa Monica GP, LLC, a Delaware limited liability
company, and any other Subsidiaries expressly permitted under the Loan
Documents;

(f) To the extent that the Company uses stationery, invoices and checks, it
shall use its own separate stationery, invoices and checks;

(g) The Company shall maintain correct and complete financial statements,
accounts, books and records and other entity documents separate from those of
any Affiliate of same or any other person or entity (other than the
Subsidiaries), except that the Company’s financial position, assets,
liabilities, net worth and operating results may be included in the consolidated
financial statements of an Affiliate, provided that the Company is properly
reflected and treated as a separate legal entity;

(h) To the extent the Company has bank accounts, it shall maintain its own
separate bank accounts, and shall maintain correct, complete and separate books
of account;

(i) The Company shall file or cause to be filed its own separate tax returns, or
if applicable, consolidated tax returns;

(j) The Company shall hold itself out to the public (including any of its
Affiliates’ creditors) under its own name and as a separate and distinct entity
and not as a department, division or otherwise of any Affiliate of same;

(k) The Company shall observe all customary formalities regarding its existence,
including holding meetings and maintaining current and accurate minute books
separate from those of any Affiliate of same;

(l) The Company shall hold title to its assets in its own name and act solely in
its own name and through its own duly authorized officers and agents. No
Affiliate of same shall be appointed or act as agent of the Company, other than,
if applicable, Operating Lessees as operators or Facility Manager as property
manager with respect to the Facilities;

(m) The Company shall make investments in the name of the Company directly by
the Company or on its behalf by brokers engaged and paid by the Facility
Entities, Operating Lessees or their respective agents;

(n) Except as expressly required by Lender in connection with the
Connecticut/Santa Monica Financing or the Five-Pack Financing and in writing or
pursuant to the Management Agreement Guaranty, the Company shall not guarantee
or otherwise agree to be liable for (whether conditionally or unconditionally),
pledge or assume or hold itself out or permit itself to be held out as having
guaranteed, pledged or assumed any liabilities or obligations of any partner

 

22



--------------------------------------------------------------------------------

(whether limited or general), member, shareholder or any Affiliate of the
Company, as applicable, or any other party (other than of the Pool Subsidiaries,
to the extent of indebtedness permitted under the Loan Documents), except in
connection with the Permitted Member Loans (as defined in the Amended and
Restated Loan Agreement) and Permitted Capital Leases; nor shall it make any
loan (other than to (i) Pool Subsidiaries that are not Facility Entities or
Operating Lessees and (ii) any Facility Entities or Operating Lessees to the
extent that such loans qualify as Permitted Member Loans under Section 5.01(h)
of the Amended and Restated Loan Agreement);

(o) The Company shall use commercially reasonable efforts to remain solvent and
shall pay its own debts and liabilities out of its own funds and assets (to the
extent of such funds and assets) as the same shall become due; provided,
however, the foregoing shall not require any Member to make additional capital
contributions to the Company;

(p) The Company shall separately identify, maintain and segregate its assets;

(q) The Company’s funds (i) shall be deposited or invested in the Company’s
name, (ii) shall not be commingled with the funds of any Affiliate of the
Company or any other person or entity except as may be required in connection
with the Manager Pooling Agreement and (iii) shall be used only for the business
of Company (including distributions of available funds);

(r) The Company shall maintain any accounts it uses in its own name and with its
own tax identification number, separate from those of any Affiliate of same or
any other person or entity (other than the Pool Subsidiaries);

(s) The Company shall maintain its assets in such a manner that it is not costly
or difficult to segregate, ascertain or identify its individual assets from
those of any Affiliate of same or other Person;

(t) The Company shall pay or cause to be paid its own liabilities and expenses
of any kind, including but not limited to salaries of its employees, if any,
only out of its own separate funds and assets;

(u) The Company shall reflect its ownership interest in all data and records
(including computer records) used by any Facility Entity, Operating Lessees or
any Affiliate of same;

(v) The Company shall not invest any of its funds in securities issued by, nor
shall the Company acquire the indebtedness or obligation of, any Affiliate of
same (other than the Pool Subsidiaries); and

(w) The Company shall maintain an arm’s length relationship with each of its
Affiliates and may enter into contracts or transact business with its Affiliates
only on commercially reasonable terms that are no less favorable to the Company
than is obtainable in the market from a person or entity that is not an
Affiliate of same (other than the Pool Subsidiaries); provided, however, the
Company shall be permitted to enter into the Manager Pooling Agreement and
Management Agreements.

 

23



--------------------------------------------------------------------------------

ARTICLE 3

MANAGEMENT OF COMPANY BUSINESS

3.1 Appointment of Managing Member. CHT will be the initial Managing Member of
the Company with the rights and responsibilities set forth in this Agreement.
The rights of the Managing Member may not be assigned to any other Person
whether voluntarily or by operation of law. The duties of the Managing Member
may not be delegated to any other Person whether voluntarily or by operation of
law. Nothing in the preceding sentence is intended to prohibit or restrict the
Managing Member from engaging a Sunrise Person, accountants, lawyers and other
professional and independent service providers for the purpose of performing
services for the Company.

3.2 Duties of Managing Member. Subject to obtaining the unanimous consent of the
Members to all Major Decisions as set forth in Section 3.5, the Managing Member
will have the authority and the duty to manage the Company and implement the
purposes of the Company in accordance with the terms of this Agreement acting in
a prompt and businesslike manner, and exercising such care and skill as a
prudent owner with sophistication and experience in owning, operating and
managing facilities similar to the Facilities would exercise in dealing with its
own facility. The Managing Member will devote such time to the Company and its
business as is reasonably necessary to conduct the operations of the Company and
to carry out the Managing Member’s responsibilities. Subject to Section 2.11 and
Section 3.5 the Managing Member shall have the following rights and authority to
act on behalf of the Company:

(a) To execute any contracts on behalf of the Company.

(b) To form Subsidiaries, including, without limitation, the Facility Entities
and Operating Lessees.

(c) To collect revenues generated by the Company and to pay all expenses of the
Company as permitted under this Agreement.

(d) To establish, maintain and draw upon checking, savings and other accounts in
the name of the Company as provided in Section 3.3.

(e) To make any tax elections to be made by the Company.

(f) To use a trade name in the operation of the Company.

(g) To enter into, or cause its Subsidiaries to enter into, all Facility
Documents.

(h) To take all actions reasonably necessary to cause the Facility Manager to
maintain in full force and effect all licenses, permits, approvals and insurance
required for the construction, operation and maintenance of the Facilities.

(i) To take all other actions reasonably necessary to implement the purposes of
the Company.

(j) To do any and all of the foregoing upon such terms and conditions as the
Managing Member in its reasonable discretion determines to be necessary,
desirable or appropriate.

The Managing Member may delegate any of the above responsibilities and
obligations to any other Member of the Company upon reasonable advance notice,
provided that such Member agrees to such delegation.

 

24



--------------------------------------------------------------------------------

3.3 Bank Accounts. The Company will maintain separate bank accounts in such
banks as the Managing Member may designate exclusively for the deposit and
disbursement of the funds of the Company. All funds of the Company shall be
promptly deposited in such accounts. The Managing Member from time to time shall
authorize signatories for such accounts.

3.4 Reimbursement for Costs and Expenses. Subject to the terms of the Approved
Budget, the Managing Member will fix the amounts, if any, which the Company will
reimburse each Member for any costs and expenses incurred by such Member on
behalf and for the benefit of the Company; provided, however, that except as
otherwise provided herein or in any separately-executed agreement relating to
the business and operation of the Company, no overhead or general administrative
expenses of any Person other than the Company itself shall be allocated to the
operation of the Company. The Managing Member in its capacity as Managing Member
and not in its capacity as a Member shall not be entitled to any fee or
compensation for performing its duties and obligations under this Agreement.

3.5 Major Decisions. All of the actions listed on Schedule 3.5 (“Major
Decisions”), shall require the written approval of all Members, which approval
shall be in the sole discretion of each Member. If a dispute or deadlock arises
with respect to a Major Decision, the Members shall attempt to resolve such
dispute during a sixty (60) day meet, confer and cooling off period (the
“Cooling Off Period”), upon the expiration of which without resolution the
Members shall submit the Major Decision to arbitration in accordance with the
provisions of Section 13.7. Either party may initiate arbitration. Any Member
may propose a Major Decision by sending written notice in accordance with
Section 13.2 requesting the approval of such Major Decision; if a Member fails
to respond to such request after five (5) Business Days from receipt of the
notice (or such longer time as expressly provided for in the notice), the
proposing Member shall send another written notice to the other Member and if
such Member fails to respond to such second request after five (5) Business Days
from receipt of the notice (or such longer time as expressly provided for in the
notice), such Member will be deemed to have approved the Major Decision set
forth in such notice. If CHT approves, or is deemed to approve, a Major Decision
proposed by Sunrise pursuant to this Section 3.5, CHT, in its capacity as
Managing Member, shall be obligated to carry out the action that constitutes
such Major Decision.

ARTICLE 4

RIGHTS AND DUTIES OF MEMBERS

4.1 Members Shall Not Have Power to Bind Company. Except as set forth in
Section 3.2 in its capacity as Managing Member (if applicable), no Member,
acting solely in its capacity as a Member, shall transact business for the
Company nor shall any Member, acting solely in its capacity as a Member, have
the power or authority to sign, act for or bind the Company.

4.2 Other Activities of the Members.

(a) Each of the Members acknowledges that the Members will continue to pursue
their separate business opportunities outside of the Company and the Facilities.
Each Member is free to pursue all such activities and may engage in or possess
an interest in any other business venture or

 

25



--------------------------------------------------------------------------------

ventures of any nature and description and in any vicinity whatsoever,
independently or with others, including, without limitation, the ownership,
development, financing, leasing, operation, management, syndication, brokerage,
subdivision or sale of real property or senior living facilities and related
services, and neither the Company nor any other Member shall have any rights in
and to such independent ventures or to income or profits derived therefrom.

(b) Each Member may engage or invest in any other activity or venture or possess
any interest therein independently or with others. None of the Members, the
Company or any other Person employed by, related to or in any way affiliated
with any Member or the Company shall have any duty or obligation to disclose or
offer to the Company or the other Members, or obtain for the benefit of the
Company or the other Members, any other activity or venture or interest not made
with respect to the Company or any Facility. None of the Company, the Members,
the creditors of the Company or any other Person having any interest in the
Company shall have any claim, right or cause of action against any Member or any
other Person employed by, related to or in any way affiliated with, any Member
(i) by reason of any direct or indirect investment or other participation,
whether active or passive, in any such activity or venture or interest therein,
or (ii) any right to any such activity or venture or interest therein or the
income or profits derived therefrom.

4.3 Indemnification.

(a) In the event that the Members (including the Managing Member), or any of
their direct or indirect partners, directors, officers, stockholders, employees,
incorporators, agents, affiliates or controlling Persons (an “Indemnified
Person”), become involved, in any capacity, in any threatened, pending or
completed action, proceeding or investigation, in connection with any matter
arising out of or relating to the Company’s business or affairs, the Company
will periodically reimburse such Indemnified Person for its reasonable legal and
other expenses (including, without limitation, the cost of any investigation and
preparation) incurred in connection therewith, provided that such Indemnified
Person shall promptly repay to the Company the amount of any such reimbursed
expenses paid to it if it shall ultimately be determined that such Indemnified
Person is not entitled to be indemnified by the Company in connection with such
action, proceeding or investigation as provided in the exception contained in
the next succeeding sentence. To the fullest extent permitted by law, the
Company also will defend, indemnify and hold harmless an Indemnified Person
against any losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, proceedings, costs, expenses and disbursements of any
kind or nature whatsoever, including, without limitation, reasonable attorney’s
fees and costs (collectively, “Costs”) to which such an Indemnified Person may
become subject in connection with any matter arising out of or in connection
with the Company’s business or affairs, except to the extent that any such Costs
result solely from the gross negligence, fraud, or willful misconduct of such
Indemnified Person. If for any reason (other than the gross negligence, fraud,
or willful misconduct of such Indemnified Person) the foregoing indemnification
is unavailable to such Indemnified Person, or insufficient to hold it harmless,
then the Company shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Costs in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and such Indemnified Person on the other hand but also the relative
fault of the Company and such Indemnified Person, as well as any relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of the Company under this Section 4.3 shall be in addition to any
liability which the Company may otherwise have to any Indemnified Person and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company and any Indemnified Person. The
reimbursement, indemnity and contribution obligations of the Company under this
Section 4.3 shall be limited to the Company Assets, and no Member shall have any
personal liability on account thereof. The foregoing provisions shall survive
any termination of this Agreement.

 

26



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by law, each Member shall defend and
indemnify the Company and the other Members against, and shall hold it and them
harmless from, any Costs as and when incurred by the Company or the other
Members in connection with or resulting from such indemnifying Member’s gross
negligence, fraud, or willful misconduct.

(c) In addition to and not in limitation of any other indemnification
obligations set forth in this Agreement, each Member shall indemnify the other
with respect to: (i) any representations and warranties made in the Loan
Documents by the borrower thereunder which are made based upon the knowledge of
the borrower thereunder; or (ii) any absolute representations and warranties
made in the Loan Documents by the borrower thereunder of which the borrower has
knowledge to be incorrect and, in each of the foregoing, (i) and (ii), that
(A) are untrue but not known to the indemnified Member at the closing of the
Refinancing to be untrue, (B) can not be cured within the cure period allowed in
the Loan Documents with commercially reasonable efforts, and (C) result in an
event of default or other liability to the Member being indemnified. As used in
this Section 4.3(c), the term “knowledge” and “known” shall mean, (x) with
respect to Sunrise (or with respect to the borrower in the Loan Documents under
subclause (i) above), the current, actual (not constructive, imputed or implied)
knowledge, after due inquiry, of Greg Neeb, Philip Kroskin, Edward Burnett and
Jerry Liang, and (y) with respect to CHT, the current, actual (not constructive,
imputed or implied) knowledge, after due inquiry, of Stephen H. Mauldin. and
Joseph T. Johnson.

4.4 Dealing with Members. The fact that a Member, an Affiliate of a Member, or
any officer, director, employee, member, partner, consultant or agent of a
Member or an Affiliate, is directly or indirectly interested in or connected
with any Person employed by the Company to render or perform a service, or from
or to whom the Company may buy or sell any property or have other business
dealings, shall not prohibit a Member from employing such Person or from dealing
with him or it on customary terms and at competitive rates of compensation, and
neither the Company, nor any of the other Members shall have any right in or to
any income or profits derived therefrom by reason of this Agreement.

4.5 Use of Company Assets. No Member shall make use of the Company Assets or any
other funds or property of the Company, or assign its rights to specific Company
property, other than for the business or benefit of the Company.

4.6 Designation of Tax Matters Member. The Tax Matters Member shall act as the
“tax matters member” of the Company as provided in the regulations pursuant to
Section 6231 of the Code. Each Member hereby approves of such designation and
agrees to execute, certify, acknowledge, deliver, swear to, file and record at
the appropriate public offices such documents as may be deemed necessary or
appropriate to evidence such approval. To the extent and in the manner provided
by applicable Code sections and regulations thereunder, the Tax Matters Member
(a)shall furnish the name, address, profits interest and taxpayer identification
number of each Member to the IRS and each Member shall provide such information
to the Tax Matters Member upon request and (b)shall inform each Member of
administrative or judicial proceedings for the adjustment of Company items
required to be taken into account by a Member for income tax purposes. Each
Member hereby reserves all rights under applicable law, including, without
limitation, the right to retain independent counsel of its choice at its expense
(which counsel shall receive the full cooperation of the Tax Matters Member).

 

27



--------------------------------------------------------------------------------

4.7 OFAC; Not Foreign Person; Not Prohibited Person. No Member is a “foreign
person” within the meaning of Section 1445(f)(3) of the Code. Each Member
represents and warrants that it is not or will not be an entity or person
(a)that is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”), (b)whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, without limitation, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf), (c)who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224, or (d)who is otherwise
affiliated with any entity or person listed above (any and all parties or
persons described in clauses [a] – [c] above are referred to as a “Prohibited
Person”). Each Member represents, warrants and covenants that it will not
(e)knowingly conduct any business, nor engage in any transaction or dealing,
with any Prohibited Person, including, without limitation, knowingly making or
receiving any contribution of funds, goods, or services, to or for the benefit
of a Prohibited Person in violation of applicable laws, or knowingly selling or
otherwise Transferring an interest in itself to any Prohibited Person or
(f)knowingly engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in EO13224. The Members agree to deliver (from
time to time) to the Managing Member any such certification or other evidence as
may be reasonably requested by the Managing Member, confirming that (g)no Member
is a Prohibited Person and (h)no Member has knowingly engaged in any business,
transaction or dealings with a Prohibited Person, including, without limitation,
knowingly making or receiving any contribution of funds, goods, or services, to
or for the benefit of a Prohibited Person in violation of applicable laws.

4.8 Management Fees and OD Loans. The Members consent to the execution by the
Company of (i) the Management Agreements and Manager Pooling Agreement, pursuant
to which Facility Manager will receive certain fees and may make OD Loans or
Pooled OD Loans to the Facilities as more specifically described in the
Management Agreements and the Manager Pooling Agreement, and (ii) a guaranty
made in favor of Facility Manager, pursuant to which the Company will guaranty
to Facility Manager the payment and performance obligations of the Operating
Lessees and Connecticut Avenue Facility Owner under the Management Agreements
and the Manager Pooling Agreement.

ARTICLE 5

BOOKS AND RECORDS; REPORTS

5.1 Books and Records. At all times during the continuance of the Company, the
Managing Member, or such other Member as the Managing Member designates in
accordance with the last sentence of Section 3.2, shall (a) keep or cause to be
kept true and complete books and records, including corporate and governance
documents, of the Company and its Subsidiaries in which shall be entered each
transaction of the Company and its Subsidiaries and (b) maintain and keep in
good order the Organizational Documents of the Company and its Subsidiaries and
monitor corporate housekeeping issues relating to the Company and its
Subsidiaries. Such books and records shall be kept on the basis of the Fiscal
Year in accordance with the accrual method of accounting, and shall reflect all
transactions of the Company in accordance with GAAP.

 

28



--------------------------------------------------------------------------------

5.2 Availability of Books and Records; Return of Books and Records. All of the
books and records referred to in Section 5.1 (which shall include an executed
copy of this Agreement, the Certificate of Formation, and any amendments
thereto) shall at all times be maintained at the principal office of the Company
or such other location as the Managing Member shall reasonably approve (which
other location, upon such approval, shall be communicated to all of the
Members), and shall be open to the inspection and examination of the Members or
their representatives during reasonable business hours upon reasonable prior
notice to the Managing Member.

5.3 Reports and Statements. Subject to the terms of Section 3.5, the Managing
Member, or such other Member as the Managing Member designates in accordance
with the last sentence of Section 3.2, shall be responsible for determining the
need for independent accountants, selecting the Company’s independent
accountant’s, if any, and for preparing or overseeing the Company’s independent
accountants in the preparation of all federal, state and local tax returns
required to be filed. The Managing Member shall, or, in the Managing Member’s
sole discretion, such other Member as the Managing Member designates, shall
cause the accountants to deliver to the Members completed IRS Schedules K-1
promptly upon receipt from the independent accountants. Each Member shall notify
the other Members upon receipt of any notice of tax examination of the Company
by federal, state or local authorities. The Managing Member shall, or in the
Managing Member’s sole discretion, such other Member as the Managing Member
designates shall deliver to the Company: (a) not later than the fifteenth
(15th) day of each month monthly consolidated balance sheets and income
statements for the Company prepared in accordance with GAAP; (b) not later than
the fifteenth (15th) day of each month, trial balances for the preceding month
and year-to-date for: (i) the Company and each Subsidiary; (ii) each “Taxable
REIT Subsidiary” (as defined by the Code) owned by the Company or any
Subsidiary, (iii) each entity owned by any “Taxable REIT Subsidiary” that is
owned by the Company or any Subsidiary, and (iv) each of the Facility Entities
owned by the Company or any Subsidiary; (c) not later than fifteen (15) days
after the end of each quarter, information (including detailed depreciation and
basis information) in a format reasonably requested by CHT to be used by CHT, or
a consultant engaged by CHT, to compute the earnings and profits of the Company;
(d) not later than sixty (60) days after the end of each Company Year, annual
consolidated balance sheets and income statements for the Company prepared in
accordance with GAAP; (e) not later than March 20th following the end of each
Company Year, annual audited consolidated financial statements for the Company
prepared in accordance with GAAP, provided, however, that the Managing Member
(or such other Member as the Managing Member designates) shall use its best
efforts to deliver such annual audited consolidated financial statements by
March 15th following the end of each Company Year; and (f) all documentation and
calculations necessary for the Company’s independent accountants to prepare the
Company’s federal tax return and K-1’s on or before May 1st of each year. In
addition to, and not in limitation of the foregoing, the Managing Member shall,
or in the Managing Member’s sole discretion, such other Member as the Managing
Member designates shall have the responsibility to monitor and manage the
Company’s debt compliance, cash management functions and annual independent
audit. The Managing Member shall be responsible for determining, pursuant to and
as required under Section 3.1(a) of each Operating Lease, whether any Excess
Rent (as defined in each Operating Lease) shall be deemed not to accrue or
otherwise be payable as rent under any Operating Lease, which determination
shall be subject to the approval of the other Members.

5.4 Accounting Expenses. All out-of-pocket expenses payable to Persons that are
retained in accordance with the terms of this Agreement in connection with the
keeping of the books and records of the Company and the preparation of audited
or unaudited financial statements and federal, state and local tax and
information returns required to implement the provisions of this

 

29



--------------------------------------------------------------------------------

Agreement or required by any governmental authority with jurisdiction over the
Company shall be borne by the Company as an ordinary expense of its business;
provided, however, that any financial or other reporting or responsibility
required of the Company because a Member is an Affiliate of a public company
shall be borne by such Member.

5.5 Budgets. Attached hereto as Exhibit A is the Approved Budget for the current
fiscal year. In each subsequent fiscal year, the Managing Member shall deliver
to the other Members promptly upon receipt from the Facility Manager, a draft
annual operations budget for the next fiscal year for each Facility in the form
attached as Exhibit D to the Management Agreement for the ensuing calendar year
(the “Proposed Budgets”). The Proposed Budget shall be considered by the Members
and a final annual operations budget shall be approved based on the Proposed
Budget which shall become an Approved Budget in accordance with the requirements
of the Management Agreement for such Facility. If there is a delay in the
finalization of a new Approved Budget, or if the Proposed Budget is not approved
as aforesaid, the Company shall require the Facility Manager to operate the
Facility pursuant to the Approved Budget for the prior fiscal year for the
Facility increased by the greater of (A) three and one-half of one percent
(3.5%) or (B) any increase in the Index, until the Proposed Budget is approved
by the Members. The amount of the Index increase for each fiscal year shall be
determined by multiplying the Approved Budget for the previous Fiscal Year by a
fraction, the numerator of which shall be (i) the Index most recently published
immediately prior to the next fiscal year, minus (ii) the Index most recently
published immediately prior to the immediately preceding fiscal year, and the
denominator of which shall be the Index most recently published immediately
prior to the immediately preceding fiscal year. Mathematically, the Index
increase calculation may be expressed as (current Index – last year Index) last
year Index. If consensus cannot be reached among the Members as to the Proposed
Budget within sixty (60) days of the Members’ receipt of the Proposed Budget,
then the Members shall submit the Proposed Budget to arbitration pursuant to
Section 13.7, for a determination as to any items contained in the Proposed
Budget which remain in dispute. Either party may initiate arbitration. Managing
Member shall use commercially reasonable efforts to adhere to the Approved
Budgets, it is understood, however, that the Approved Budgets are only
projections by Managing Member of estimated results and that various
circumstances such as, but not limited to, the cost of labor, material, services
and supplies, casualty, operation of law, or economic and market conditions may
make achievement of the Approved Budgets impracticable or not obtainable.

ARTICLE 6

CAPITAL CONTRIBUTIONS, LOANS

AND LIABILITIES

6.1 Initial Capital Contributions of the Members. The initial Capital
Contributions of the Members are set forth on Schedule 6.1 attached to this
Agreement, made as follows:

(a) CHT has contributed Fifty-Six Million Seven Hundred Thirty-Eight Thousand
Six Hundred Ninety-Nine and 98/100 Dollars ($56,738,699.98) in cash to the
Company, of which the Company has used (i) to make a distribution to Sunrise in
the amount of Five Million and 00/100 Dollars ($5,000,000.00) (the “Sunrise
Distribution Amount”), (ii) a portion of, together with certain proceeds from
the Refinancing, to repay the mortgage financing that encumbered the Five-Pack
Facilities immediately prior to the Five Pack Financing, and (iii) a portion of
to pay for other closing costs; and

 

30



--------------------------------------------------------------------------------

(b) Sunrise has contributed the Sunrise Contributed Interests to the Company for
which Sunrise shall receive a Capital Account credit of Forty-Six Million Three
Hundred Eighty-Two Thousand Eight Hundred Seventy-Two and 57/100 Dollars
($46,382,872.57).

6.2 [Intentionally Omitted].

6.3 Capital Calls. Any Member may, at any time or times, require all Members
upon the giving of a Capital Call, and all Members hereby agree, to make
additional Capital Contributions to the Company for the purpose of curing an
event of default or a default which with the passage of time will ripen into an
event of default or will give rise to the exercise of a remedy by the Lender
under the Refinancing or any future refinancing approved by all the Members
pursuant to Section 3.5 of this Agreement (other than the repayment of the
principal amount of the Refinancing or any future refinancing approved by all
the Members pursuant to Section 3.5 of this Agreement at the maturity of the
Refinancing or any future refinancing approved by all the Members pursuant to
Section 3.5 of this Agreement, as the same may be accelerated), or for the
purpose of funding Non-Discretionary Items (such Capital Contributions, the
“Mandatory Capital Contributions”). All additional Capital Contributions other
than the Mandatory Capital Contributions shall be a Major Decision subject to
the mutual agreement of the Members in accordance with Section 3.5 hereof. Upon
a Capital Call, provided such Capital Call is with respect to a Mandatory
Capital Contribution or an additional Capital Contribution agreed upon by the
Members in accordance with Section 3.5, each Member shall contribute as a
Capital Contribution such Member’s pro rata portion of the aggregate amount
specified in the Capital Call based on such Member’s Percentage Interest set
forth on Schedule 6.1 hereto, other than payments for costs and expenses to be
paid by a Member pursuant to Section 4.3(b). The Capital Calls shall be given no
less than ten (10) Business Days in advance of the date the Capital Contribution
specified in such Capital Call is to be made. The Members acknowledge and agree
that funds from Capital Contributions will be distributed to the Facility Owners
and Facility Lessees for the purposes set forth in this Section 6.3.

6.4 Reimbursements.

(a) Except as provided in Sections 6.4(b) below, the Company shall reimburse
each Sunrise Guarantor and CHT Guarantor, as applicable, for (i) all amounts
paid by a Sunrise Guarantor or CHT Guarantor in respect of a Claim made by
Lender under an Affiliate Guaranty and (ii) Third Party Costs and Expenses
incurred by a Sunrise Guarantor or CHT Guarantor in respect of the Claim. The
Company shall make such reimbursement from time to time, within fifteen
(15) days after receipt of a demand from a Sunrise Guarantor or CHT Guarantor,
as applicable, together with reasonable documentation substantiating the amount
of the request. The Managing Member shall notify the Members of the amount of
funds required to pay the demand from the Sunrise Guarantor or CHT Guarantor, as
applicable, and shall provide the Members with reasonable documentation
substantiating the amount of the request, and each Member’s required
contribution amount. The Members shall fund the amount called for within ten
(10) Business Days after notice is given.

(b) The Company shall have no reimbursement obligation with respect to a Sunrise
Recourse Claim or CHT Recourse Claim.

(c) Notwithstanding the foregoing, (a) CHT shall reimburse each Sunrise
Guarantor for one hundred percent (100%) of (i) all amounts paid by a Sunrise
Guarantor in respect of a CHT Recourse Claim made by Lender under an Affiliate
Guaranty and (ii) Third Party Costs and Expenses incurred by a Sunrise Guarantor
in respect of a CHT Recourse Claim and (b) Sunrise shall

 

31



--------------------------------------------------------------------------------

reimburse each CHT Guarantor for one hundred percent (100%) of (i) all amounts
paid by a CHT Guarantor in respect of a Sunrise Recourse Claim made by Lender
under an Affiliate Guaranty and (ii) Third Party Costs and Expenses incurred by
a CHT Guarantor in respect of a Sunrise Recourse Claim. CHT and Sunrise shall
make such reimbursement from time to time, within ten (10) Business Days after
demand from the Sunrise Guarantor or CHT Guarantor, as applicable, together with
reasonable documentation substantiating the amount of the request.

6.5 Remedies for Failure to Fund Capital Contributions.

(a) If any Member shall fail to timely make a Capital Contribution required
pursuant to Section 6.3 in the amount and within the time period specified in
the Capital Call notice (such Member is hereinafter referred to as a
“Non-Contributing Member”), the Managing Member shall give written notice in
accordance with the requirements of Section 13.2 of such failure to all other
Members and any other Member or Members may fund all or part of such Capital
Contribution on behalf of such Non-Contributing Member (each such funding Member
is hereinafter referred to as a “Contributing Member”). Any amounts funded by a
Contributing Member on behalf of a Non-Contributing Member shall be made
directly to the Company but shall be treated as (a) a recourse demand loan made
by the Contributing Member to the Non-Contributing Member (the “Member Loan”),
bearing interest at the lower of (i) the rate of return to which the
Contributing Member is entitled pursuant to Section 8.1 at the time such Member
Loan is made, plus the Member Loan Rate, and (ii) the maximum rate permitted by
applicable law, followed by (b) a capital contribution by such Non-Contributing
Member to the Company. If and to the extent permitted under the terms of the
Loan Documents, the Member Loan will be secured by a UCC security interest in
the Non-Contributing Member’s Interest (which the Non-Contributing Member hereby
grants) and any transferee of the Non-Contributing Member’s Interest will take
that Interest subject to the lien. In addition, the lien of such UCC security
interest shall be superior-in-interest to the lien of any pledge or other
encumbrance granted by the Non-Contributing Member with respect to its Interest
pursuant to and in accordance with Section 9.5 hereof. The Member Loan (to the
extent of unpaid principal and interest) shall be payable within thirty
(30) days after written demand by the Contributing Member and shall be repaid
(x) directly by the Company on behalf of the Non-Contributing Member to the
Contributing Member from Net Operating Cash Flow or Capital Proceeds otherwise
distributable to the Non-Contributing Member as further provided in Section 8.4,
and (y) to the extent outstanding, upon any Transfer of any part of the
Non-Contributing Member’s Interest. Any Net Operating Cash Flow or Capital
Proceeds used to repay the Member Loan shall be applied first to interest and
then to principal. The Member Loan may, at the election of the Contributing
Member, be evidenced by a promissory note, and the Contributing Member is hereby
granted an irrevocable power of attorney, coupled with an interest, to execute
and deliver that promissory note on behalf and in the name of the
Non-Contributing Member. The failure of a Contributing Member or
Non-Contributing Member to execute the promissory note will not invalidate or
otherwise affect the enforceability of, or amounts owing under, any Member Loan.

(b) Notwithstanding anything in Section 6.5(a) to the contrary, if the terms of
the Loan Documents prohibit treating all or any portion of a Capital
Contribution contributed by a Contributing Member on behalf of a
Non-Contributing Member as a Member Loan, and any Member shall fail to timely
make a Capital Contribution required pursuant to Section 6.3 in the amount and
within the time period specified in the Capital Call notice, the Managing Member

 

32



--------------------------------------------------------------------------------

shall give written notice in accordance with the requirements of Section 13.2 of
such failure to all other Members and any other Member or Members may fund all
or part of such Capital Contribution on behalf of such Non-Contributing Member
as a Capital Contribution to the Company. Any amounts funded by the Contributing
Member on behalf of a Non-Contributing Member shall be made directly to the
Company (and shall not be treated as a Member Loan). In such an event, (X) the
Capital Account of such Contributing Member shall be increased by two (2) times
the aggregate amount of all Capital Contributions funded by such Contributing
Member on behalf of itself and on behalf of the Non-Contributing Member with
respect to the Capital Call in question, and (Y) the Contributing Member’s
Percentage Interest shall be increased and the Non-Contributing Member’s
Percentage Interest shall be reduced each proportionately based on such increase
of the Contributing Member’s Capital Account.

6.6 Capital of the Company. The capital of the Company shall be the sum of the
Members’ Capital Contributions. Except as otherwise provided in this Agreement,
no Member shall be entitled to withdraw or receive any interest on, or return
of, all or any part of its Capital Contribution or to receive Company Assets in
return for its Capital Contribution.

6.7 Limited Liability of Members. No Member shall be bound by, or be personally
liable for, the expenses, liabilities, indebtedness or obligations of the
Company. The liability of each Member shall be limited solely to the amount of
its Capital Contribution; provided, however, after a Member has received a
distribution from the Company, such Member may be liable to the Company for the
amount of the distribution but only to the extent required by this Agreement or
by the Act. Nothing in this Agreement shall be construed to create liability of
any Member in excess of the amount of its Capital Contribution except for gross
negligence, fraud, or willful misconduct by such Member.

6.8 Refinancing.

(a) Non-Recourse; Carve-out Guaranties The Refinancing is secured by the
Facilities and is non-recourse to the Company and to the Members, except as
otherwise expressly set forth in the documents evidencing such Refinancing,
provided that a Sunrise Guarantor and a CHT Guarantor will be jointly and
severally responsible for certain obligations as set forth in any Affiliate
Guaranties. Sunrise and CHT shall cause Sunrise Guarantor and CHT Guarantor,
respectively, to the extent required by the Lender, to issue any Affiliate
Guarantees, in forms acceptable to Sunrise and CHT in their sole discretion.
CHT, Sunrise and the Company and the CHT Guarantor and Sunrise Guarantor have
entered into an Indemnification and Contribution Agreement on the date hereof in
the form attached hereto as Exhibit B.

6.9 Mezz Loan.

(a) Sunrise and CHT acknowledge that CHT will obtain the Mezz Loan. In
connection therewith, the Mezz Lender shall have the right to acquire, directly
or indirectly, CHT’s Interest in connection with the exercise of its rights
under the Mezz Loan Documents in the event of a default thereunder, in
accordance with the provisions of Sections 6.9(b).

(b) The Mezz Lender shall provide copies to Sunrise of any notices of default
delivered to CHT under the Mezz Loan Documents and any notices delivered to CHT
with respect to such Mezz Lender’s intent to accelerate the term of the Mezz
Loan and to foreclose upon CHT’s

 

33



--------------------------------------------------------------------------------

Interest (the “Acceleration Notice”). Sunrise shall have the option to purchase
the Mezz Loan from the Mezz Lender (the “Mezz Loan Purchase Option”) for a
purchase price equal to the aggregate amount of all obligations of CHT
outstanding under the Mezz Loan, including without limitation obligations for
principal, interest, late charges, default interest, exit fees, prepayment or
yield maintenance charges, protective advances, expenses or fees, legal fees and
similar items and all other obligations of CHT thereunder (the “Mezz Loan
Purchase Price”) exercisable by delivering written notice thereof to the Mezz
Lender within ten (10) days of Sunrise’s receipt of the Acceleration Notice,
which notice shall specify the date upon which the closing of such purchase
shall take place. If Sunrise does not exercise the Mezz Loan Purchase Option or
fails to deliver such notice within such 10-day period and the Mezz Lender
schedules a foreclosure sale of on CHT’s Interest, then (i) the Mezz Lender
shall give reasonable prior notice to Sunrise of any such foreclosure sale by
the Mezz Lender with respect to CHT’s Interest, and (ii) the Mezz Lender shall
only be permitted to sell, transfer or otherwise convey such interest to a
Qualified Transferee. Provided that the holder of CHT’s interest following a
foreclosure, sale or other transfer of CHT’s Interest is a Qualified Transferee,
such holder shall automatically be admitted as a Member of the Company upon such
foreclosure, sale or other transfer, with all of the rights and obligations of
CHT; except that such Qualified Transferee shall not be the Managing Member and
Sunrise shall become the Managing Member. The Company acknowledges that the
pledge of CHT’s Interests in the Company made by CHT in connection with the Mezz
Loan Documents between CHT, as pledgor, and the Mezz Lender shall be a pledge
not only of profits and losses of the Company, but also a pledge of all rights
and obligations of the CHT; except that, the Mezz Lender (or such other
Qualified Transferee to whom CHT’s Interest may be transferred or conveyed)
shall not be the Managing Member. Upon a foreclosure, sale or other transfer of
CHT’s Interests in the Company pursuant to and in accordance with the terms of
the Mezz Pledge Agreement and this Section 6.9(b), the successor member shall be
subject to all of the terms and conditions contained in this Agreement (except
that Sunrise, and not the Mezz Lender, shall be the Managing Member), including,
without limitation, those set forth in Article 9 and Article 12 hereof. Each of
the pledge of CHT’s Interests in the Company by CHT and the foreclosure thereon
by the Mezz Lender is, subject to the terms and conditions herein, permitted
hereby and shall not cause CHT to cease to be a Member of the Company.

ARTICLE 7

CAPITAL ACCOUNTS, PROFITS

AND LOSSES AND ALLOCATIONS

7.1 Capital Accounts.

(a) The Capital Accounts of Sunrise and CHT established hereunder shall be
initially set forth on Schedule 6.1.

(b) The Capital Accounts of the Members shall be set forth on Schedule 6.1. A
separate Capital Account shall be maintained for each Member in accordance with
the rules of Treasury Regulations Section 1.704-1(b)(2)(iv), and this
Section 7.1 shall be interpreted and applied in a manner consistent therewith.
Whenever the Company would be permitted to adjust the Capital

 

34



--------------------------------------------------------------------------------

Accounts of the Members pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(f) to
reflect revaluations of the Company, the Company may so adjust the capital
accounts of the Members. In the event that the Capital Accounts of the Members
are adjusted pursuant to Treasury Regulation 1.704-1(b)(2)(iv)(f) to reflect
revaluations of any of the Company’s assets or property, (i) the Capital
Accounts of the Members shall be adjusted in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain or loss, as computed for book purposes, with
respect to such assets or property, (ii) the Member’s distributive shares of
depreciation, depletion, amortization and gain or loss, as computed for tax
purposes, with respect to such assets or property shall be determined so as to
take account of the variation between the adjusted tax basis and the book value
of such assets or property in the same manner as under IRC Section 704(c), and
(iii) the amount of upward and/or downward adjustments to the book value of the
Company property shall be treated as income, gain, deduction and/or loss for
purposes of applying the allocation provisions of this Section. In the event
that Code Section 704(c) applies to any Company property, the Capital Accounts
of the Members shall be adjusted in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion,
amortization and gain and loss, as computed for book purposes with respect to
such Company property.

(c) Each Member’s Capital Account shall be maintained in accordance with the
following provisions:

(i) Each Member’s Capital Account shall be credited with the amounts of such
Member’s Capital Contributions, such Member’s distributive share of Profits and
any items in the nature of income or gain which are specially allocated to the
Member pursuant to this Article 7, and the amount of any liabilities of the
Company assumed by such Member or which are secured by any property distributed
by the Company to such Member;

(ii) Each Member’s Capital Account shall be charged with the amounts of cash and
the Carrying Value of any property distributed by the Company to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Losses and any items in the nature of expenses or losses which are specially
allocated to the Member pursuant to this Article 7, and the amount of any
liabilities of such Member assumed by the Company or which are secured by any
property contributed by such Member to the Company.

(iii) If all or a portion of a Member’s Interest is Transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent it relates to the Transferred Interest;
and

(iv) In determining the amount of any liability for purposes of this
Section 7.1(b), Section 752(c) of the Code and any other applicable provisions
of the Code and Regulations shall be taken into account.

This Section 7.1(b) and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations. If the Managing Member determines that it is prudent to
modify the manner in which the Capital Accounts, or any charges or credits
thereto (including charges or credits relating to liabilities which are secured
by contributions or distributed property or which are assumed by the Company or
by Members), are computed in order to comply with such Regulations, the Managing
Member may make such modification, but only if it is not likely to have a
material effect on the amounts to be distributed to any Member pursuant to
Section 8.1, Section 8.2 or Section 10.3 upon the dissolution of the Company.
The Managing Member also shall (c) make any adjustments that may be necessary or
appropriate to maintain equality between the Capital Accounts of the Members and
the amount of capital reflected on the Company’s balance

 

35



--------------------------------------------------------------------------------

sheet, as computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q), and (d) make any appropriate modifications in the
event unanticipated events might otherwise cause this Agreement not to comply
with Regulations Section 1.704-1(b).

7.2 General Allocation Rules.

After giving effect to the special allocations set forth in Section 7.3, all
Profits and Losses (and to the extent necessary, as set forth in clauses (a),
(b) and (c) of this Section 7.2, items of gross income, gain, expense and loss)
of the Company shall be allocated to the Members as follows:

(a) If the Company has Profits for any Fiscal Year (determined prior to giving
effect to this clause (a)), each Member whose Partially Adjusted Capital Account
is greater than its Target Capital Account shall be allocated, proportionately,
items of Company expense or loss for such Fiscal Year equal to the difference
between its Partially Adjusted Capital Account and Target Capital Account. If
the Company has insufficient items of expense or loss for such Fiscal Year to
satisfy the previous sentence with respect to all such Members, the available
items of expense or loss shall be allocated among such Members in proportion to
such differences.

(b) If the Company has Losses for any Fiscal Year (determined prior to giving
effect to this clause (b)), each Member whose Partially Adjusted Capital Account
is less than its Target Capital Account shall be allocated, proportionately,
items of Company gain or income for such Fiscal Year equal to the difference
between its Partially Adjusted Capital Account and Target Capital Account. If
the Company has insufficient items of income or gain for such Fiscal Year to
satisfy the previous sentence with respect to all such Members, the available
items of income or gain shall be allocated among such Members in proportion to
such differences.

(c) Any remaining Profits or Losses (as computed after giving effect to clauses
(a) and (b) of this Section 7.2) shall be allocated among the Members so as to
reduce, proportionately, the differences between their respective Partially
Adjusted Capital Accounts and Target Capital Accounts for the period under
consideration. To the extent possible, each Member shall be allocated a pro rata
share of all Company items allocated pursuant to this clause (c). No portion of
such Profits, if any, shall be allocated to a Member whose Partially Adjusted
Capital Account for the period under consideration is greater than its Target
Capital Account for such period; and no portion of such Losses, if any, shall be
allocated to a Member whose Target Capital Account for the period under
consideration is greater than its Partially Adjusted Capital Account for such
period.

7.3 Special Allocations. The following special allocations shall be made in the
following order and priority:

(a) Company Minimum Gain Charge-back. Notwithstanding any other provision of
this Article 7, if there is a net decrease in Company Minimum Gain during any
Company Fiscal Year, each Member shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto. The items to
be so allocated shall be determined in accordance with Sections 1.704-2(f)(6)
and 1.704-2(j)(2) of the Regulations. This Section 7.3(a) is intended to comply
with the minimum gain charge-back requirement in Section 1.704-2(f) of the
Regulations and shall be interpreted consistently therewith.

 

36



--------------------------------------------------------------------------------

(b) Member Minimum Gain Charge-Back. Notwithstanding any other provision of this
Article 7 except Section 7.3(a), if there is a net decrease in Member Minimum
Gain attributable to a Member Nonrecourse Debt during any Company Fiscal Year,
each Member who has a share of the Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Member Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4). Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i)(4) and 1.704-2(j)(2) of the Regulations.
This Section 7.3(b) is intended to comply with the minimum gain charge-back
requirement in Section 1.705-2(i)(4) of the Regulations and shall be interpreted
consistently therewith.

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in the Regulations
Section 1.704-1(b)(2)(ii)(d)(4) (adjustments for depletion),
1.704-1(b)(2)(ii)(d)(5) (other loss or deduction), or 1.704-1(b)(2)(ii)(d)(6)
(reasonably expected distributions), items of Company income and gain shall be
specially allocated to each such Member in any amount and manner sufficient to
eliminate, to the extent required by the Regulations, the Adjusted Capital
Account Deficit of such Member as quickly as possible, provided that an
allocation pursuant to this Section 7.3(c) shall be made only if and to the
extent that such Member would have an Adjusted Capital Account Deficit after all
other allocations provided for in this Article 7 have been tentatively made as
if this Section 7.3(c) were not in the Agreement.

(d) Gross Income Allocation. In the event any Member has a deficit Capital
Account at the end of any Company Fiscal Year which is in excess of the sum of
(i)the amount such Member is obligated to restore pursuant to any provision of
this Agreement and (ii)the amount such Member is deemed to be obligated to
restore pursuant to Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each
such Member shall be specially allocated items of Company income and gain in the
amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 7.3(d) shall be made only if and to the extent that
such Member would have a deficit Capital Account in excess of such sum after all
other allocations provided for in this Article 7 have been tentatively made as
if this Section 7.3(d) and Section 7.3(c) were not in the Agreement.

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year shall be
allocated between the Members in proportion to their respective Percentage
Interests.

(f) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions for any
Fiscal Year or other period shall be specially allocated to the Member who bears
the economic risk of loss with respect to the Member Nonrecourse Debt to which
such Member Nonrecourse Deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1).

(g) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Sections 734(b) or 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts,

 

37



--------------------------------------------------------------------------------

the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Regulations.

(h) Reversal of Regulatory Allocations.

(i) The “Regulatory Allocations” consist of the “Basic Regulatory Allocations,”
as defined in Section 7.3(h)(ii), the “Nonrecourse Regulatory Allocations,” as
defined in Section 7.3(h)(iii), and the “Member Nonrecourse Regulatory
Allocations,” as defined in Section 7.3(h)(iv).

(ii) The “Basic Regulatory Allocations” consist of allocations pursuant to
Section 7.3(c), 7.3(d) and 7.3(g). Notwithstanding any other provision of this
Agreement, other than the Regulatory Allocations, the Basic Regulatory
Allocations shall be taken into account in allocating items of income, gain,
loss and deduction among the Members so that, to the extent possible, the net
amount of such allocations of other items and the Basic Regulatory Allocations
to each Member shall be equal to the net amount that would have been allocated
to each such Member if the Basic Regulatory Allocations had not occurred. For
purposes of applying the foregoing sentence, allocations pursuant to this
Section 7.3(h)(ii) shall only be made with respect to allocations pursuant to
Section 7.3(g) to the extent the Managing Member reasonably determines that such
allocations will otherwise be inconsistent with the economic agreement among the
parties to this Agreement.

(iii) The “Nonrecourse Regulatory Allocations” consist of all allocations
pursuant to Sections 7.3(a) and 7.3(e). Notwithstanding any other provision of
this Agreement, other than the Regulatory Allocations, the Nonrecourse
Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Nonrecourse
Regulatory Allocations to each Member shall be equal to the net amount that
would have been allocated to each such Member if the Nonrecourse Regulatory
Allocations had not occurred. For purposes of applying the foregoing sentence,
(A) no allocations pursuant to this Section 7.3(h)(iii) shall be made prior to
the Company Fiscal Year during which there is a net decrease in Company Minimum
Gain, and (B) allocations pursuant to this Section 7.3(h)(iii) shall be deferred
with respect to allocations pursuant to Section 7.3(e) to the extent the
Managing Member reasonably determines that such allocations are likely to be
offset by subsequent allocations pursuant to Section 7.3(a).

(iv) The “Member Nonrecourse Regulatory Allocations” consist of all allocations
pursuant to Section 7.3(b) and 7.3(f). Notwithstanding any other provision of
this Agreement, other than the Regulatory Allocations, the Member Nonrecourse
Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Member
Nonrecourse Regulatory Allocations to each Member shall be equal to the net
amount that would have been allocated to each such Member if the Member
Nonrecourse Regulatory Allocations had not occurred. For purposes of applying
the foregoing sentence, (A) no allocations pursuant to this Section 7.3(h)(iv)
shall be made with respect to allocations pursuant to Section 7.3(f) relating to
a particular Member Nonrecourse Debt prior to the Company Fiscal Year during
which there is a net decrease in Member Minimum Gain attributable to such Member
Nonrecourse Debt, and then only to the extent necessary to avoid any potential
economic distortions caused by such net decrease in Member Minimum Gain, and
(B) allocations pursuant to this Section 7.3(h)(iv) shall be deferred with

 

38



--------------------------------------------------------------------------------

respect to allocations pursuant to Section 7.3(f) relating to a particular
Member Nonrecourse Debt to the extent the Managing Member reasonably determined
that such allocations are likely to be offset by subsequent allocations pursuant
to Section 7.3(b).

(v) The Managing Member shall have reasonable discretion, with respect to each
Company Fiscal Year, to (A) apply the provisions of Sections 7.3(h)(ii),
7.3(h)(iii) and 7.3(h)(iv) in whatever order is likely to minimize the economic
distortions that might otherwise result from the Regulatory Allocations, and
(B) divide all allocations pursuant to Sections 7.3(h)(ii), 7.3(h)(iii) and
7.3(h)(iv) among the Members in a manner that is likely to minimize such
economic distortions.

7.4 Income Tax Elections. In the event of a Transfer of all or part of a
Member’s Interest (or of the interest of a partner in a partnership which is a
Member) because of death or sale, the Company shall, if requested by the
transferee, make the election described in Section 754 of the Code.

7.5 Income Tax Allocations.

(a) Except as otherwise provided in Section 7.5(c), for purposes of Sections 702
and 704 of the Code, or the corresponding sections of any future Federal
internal revenue law, or any similar tax law of any state or other jurisdiction,
the Company’s profits, gains and losses for Federal income tax purposes, and
each item of income, gain, loss or deduction entering into the computation
thereof, shall be allocated among the Members in the same proportions as the
corresponding “book” items are allocated pursuant to this Section.

(b) If any portion of the Profit from a Capital Transaction allocated among the
Members pursuant to Section 7.5(a) is characterized as ordinary income under the
recapture provisions of the Code or is subject to a different rate of tax under
the Code, each Member’s distributive share of taxable gain from the sale of the
property that gave rise to such Profit (to the extent possible) shall include a
proportionate share of the recapture income or income that is subject to a
different rate of tax equal to that Member’s share of prior cumulative
depreciation deductions with respect to the property that give rise to the
recapture income or the income that is subject to a different rate of tax except
to the extent otherwise required by Regulations Sections 1.1245-1(e) and
1.1250-1(f).

(c) Each item of taxable income, gain, loss or deduction attributable to (i)any
property (other than cash) contributed by a Member to the Company, and (ii)any
other property of the Company the Carrying Value of which has been adjusted
pursuant to clause (iii)of the definition of Carrying Value, shall be allocated
among the Members in accordance with Section 704(c) of the Code, using such
method permitted by Section 704(c) of the Code and the Regulations thereunder as
may be selected by the Managing Member, with the approval of Sunrise, so as to
take into account the variation, at the time of contribution or adjustment to
Carrying Value, between the Adjusted Basis and the Carrying Value of such
property, as required by Regulations Section 1.704-1(b)(4)(i) and
Section 1.704-3.

(d) Solely for purposes of determining a Member’s proportionate share of the
“excess nonrecourse liabilities” of the Company within the meaning of
Regulations Section 1.752-3(a)(3), the Members’ interests in Company profits
shall be in proportion to their respective Percentage Interests.

 

39



--------------------------------------------------------------------------------

(e) To the extent permitted by Sections 1.704-2(h)(3) and 1.704-2(i)(6) of the
Regulations, the Members shall endeavor to treat distributions of Net Operating
Cash Flow or Capital Proceeds as having been made from the proceeds of a
Nonrecourse Liability or a Member Nonrecourse Debt only to the extent that such
distributions would cause or increase an Adjusted Capital Account Deficit for
any Member.

7.6 Transfers During Fiscal Year. In the event of the Transfer of all or any
part of a Member’s Interest (in accordance with the provisions of this
Agreement) at any time other than the end of a Fiscal Year, the share of Profit
or Loss (in respect of the Interest so Transferred) shall be allocated between
the transferor and the transferee in the same ratio as the number of days in the
Fiscal Year before and after such Transfer. The prior sentence shall not apply
to Profit or Loss from Capital Transactions or to other extraordinary
nonrecurring items. Such amounts shall be allocated between the transferor and
transferee based on the date of closing of the sale or on the date the gain is
realized or the loss incurred, as the case may be.

7.7 Election to be Taxed as Association. The Company shall be treated as a
partnership for federal income tax purposes. No Member or Managing Member shall
cause the Company to elect to be treated other than as a partnership for federal
income tax purposes in accordance with Regulations Section 301.7701-3(c), unless
such election is approved in writing by all Members. If at any time the Company
has just one Member, it shall be disregarded as a separate entity for federal,
state and local tax purposes. The Managing Member, in the Managing Member’s
reasonable discretion, shall have the authority to elect to treat any subsidiary
of the Company that is a corporation as a “Taxable REIT Subsidiary”.

7.8 Assignees Treated as Members. For all purposes of this Article 7, but for no
other purpose, an Assignee shall be treated as a Member and each reference in
this Article 7 to the Members shall be deemed to include Assignees.

ARTICLE 8

DISTRIBUTIONS OF NET OPERATING CASH FLOW

AND CAPITAL PROCEEDS

8.1 Distributions of Net Operating Cash Flow. Net Operating Cash Flow
distributed shall be reasonably adjusted within 30 days after the end of the
last calendar quarter of each Company Year (and to the extent necessary the
Members agree to make appropriate adjustments among themselves) to ensure that
the amount distributable to each of the Members for the entire Company Year is
equal to the amounts each of the Members would have received under Section 8.1
if the Net Operating Cash Flow was determined for the entire Company Year and
was distributed in a single disbursement as of the end of each Company Year
(such adjustments, for example, shall take into account any increased yield a
Member receives as a result of receiving distributions quarterly instead of
annually). Distributions of Net Operating Cash Flow shall be made to the Members
within thirty (30) days after the close of each calendar quarter (unless
(x) such distribution is not in compliance with law or (y) such distribution
would result in a breach of any covenants or undertakings provided by the
Company (including covenants or undertakings provided for third party financing)
or would, in the opinion of the Members, acting reasonably, be likely to do so
during the following twelve (12) months), in the following order of priority:

(a) For the first through seventh Company Years:

(i) First, to CHT, until CHT has received an 11% Cumulative Return, compounded
annually, on CHT’s Total Capital Contribution;

 

40



--------------------------------------------------------------------------------

(ii) Second, to Sunrise, until Sunrise has received an 11% Cumulative Return,
compounded annually, on Sunrise’s Total Capital Contribution;

(iii) Thereafter, the balance, if any, to the Members pro-rata in accordance
with their respective Percentage Interests.

(b) Following the seventh Company Year, to the Members pro-rata in accordance
with their respective Percentage Interests.

8.2 Distribution of Capital Proceeds. Capital Proceeds shall be distributed
promptly after a Capital Transaction (unless (x) such distribution is not in
compliance with law or (y) such distribution would result in a breach of any
covenants or undertakings provided by the Company (including covenants or
undertakings provided for third party financing) or would, in the opinion of the
Members, acting reasonably, be likely to do so during the following twelve
(12) months) in the following order of priority:

(a) In the event of a Capital Transaction in the first through seventh Company
Years:

(i) First, to CHT, until CHT has received an 11% Cumulative Return, compounded
annually, on CHT’s Total Capital Contribution after taking into account all
amounts previously distributed to CHT;

(ii) Second, (x) to Sunrise and CHT, pro-rata in accordance with their
respective Percentage Interests, until one Member has received an 13% Internal
Rate of Return on its Total Capital Contribution after taking into account all
amounts previously distributed to such Member, then (y) 100% to the other Member
until such other Member has received an 13% Internal Rate of Return on its Total
Capital Contribution after taking into account all amounts previously
distributed to such Member (including, without limitation, amounts distributed
under subsection (x) of this Section 8.2(a)(ii)). The 13% Internal Rate of
Return shall be compounded annually;

(iii) Thereafter, the balance, if any, to Sunrise.

(b) If the Capital Transaction occurs after the seventh Company Year:

(i) First, to CHT, until CHT has received an 11% Cumulative Return, compounded
annually, on CHT’s Total Capital Contribution attributable to years one
(1) through seven (7) of the Company, after taking into account all amounts
previously distributed to CHT;

(ii) Second, (x) to Sunrise and CHT, pro-rata in accordance with their
respective Percentage Interests, until one Member has received an 13% Internal
Rate of Return on its Total Capital Contribution after taking into account all
amounts previously distributed to such Member, then (y) 100% to the other Member
until such other Member has received an 13% Internal Rate of Return on its Total
Capital Contribution after taking into account all amounts previously
distributed to such Member (including, without limitation, amounts distributed
under subsection (x) of this Section 8.2(b)(ii)). The 13% Internal Rate of
Return shall be compounded annually;

 

41



--------------------------------------------------------------------------------

(iii) Thereafter, the balance, if any, 50% to CHT and 50% to Sunrise.

8.3 Distribution Calculations.

(a) In applying the terms of Section 8.1 and Section 8.2, (i) references to
relative Percentage Interests or relative Capital Contributions will be those in
effect at the time of the distribution, (ii) until a particular priority has
been satisfied in full, no amounts will be distributable under any junior
priority, and (iii) all amounts distributable under a particular priority will
be prorated among the Members in the manner specified within that priority, and
the method of proration applied to each dollar distributable in that priority
will be the same until that priority is satisfied in full.

(b) With respect to any distributions to be made to CHT pursuant to and in
accordance with the terms of Section 8.1 and Section 8.2 hereof, CHT
acknowledges and agrees that the Quarterly Interest Rate Differential Amounts
applicable to the period to which such distribution relates shall not actually
be paid to CHT but shall be deemed to have been distributed to CHT as cash on a
first dollar basis. Sunrise and CHT each acknowledge and agree that in the event
that following the execution of this Agreement, either (i) the actual interest
rate payable under the Five-Pack Financing is reduced such that the same is less
than 5.25% or (ii) the borrowers under the Five-Pack Financing shall make a
partial prepayment of the outstanding principal amount owed to the Lender
thereunder, then the Quarterly Interest Rate Differential Amounts shall be
adjusted in accordance with the methodology described in Section 14.01(c) of the
Transfer Agreement such that the same shall be calculated based upon such
reduced interest rate and/or the then outstanding principal balance under the
Five-Pack Financing, as applicable, it being understood and agreed that in the
event of a reduction in the actual interest rate payable under the refinancing
of the Five-Pack Facilities following the Closing Date, the interest rate
differential for purposes of recalculating the Quarterly Interest Rate
Differential Amounts shall be the new reduced interest rate and the Stated Rate.
By way of example only, assuming a Stated Rate of 5.10%, in the event the actual
interest rate payable under the refinancing of the Five-Pack Facilities is
reduced following the Closing Date to a rate that is equal to or less than
5.10%, no Quarterly Interest Rate Differential Amounts would be due and payable
thereafter. The “Stated Rate” shall mean that certain rate described in
Section 14.01(c) of the Transfer Agreement.

8.4 Repayment of Member Loans, Reconciliation Amounts and Other Payments.

(a) Notwithstanding anything to the contrary in Section 8.1 and Section 8.2, if
as a result of a Member Loan, any Member becomes a Non-Contributing Member, then
any distributions that would otherwise be payable to the Non-Contributing Member
pursuant to Section 8.1 or Section 8.2 will instead be paid to the Contributing
Member or Members, first to pay any accrued interest and then to pay the
principal amount thereof until such Member Loan (including any accrued and
unpaid interest) is repaid in full and such amounts will not be deemed to have
passed through the distribution waterfalls set forth in Section 8.1 and
Section 8.2. If there are two or more Contributing Members with respect to the
Member Loan to a Non-Contributing Member, distributions under Section 8.1 or
Section 8.2 will be made pro rata to each Contributing Member in proportion to
the relative principal amount of Member Loans (including accrued and unpaid
interest) that each Contributing Member has outstanding as a percentage of total
outstanding Member Loans

 

42



--------------------------------------------------------------------------------

made to the Non-Contributing Member by all Contributing Members. Any
distributions paid to a Contributing Member(s) pursuant to this Section 8.4(a)
in respect of a Member Loan will, for tax allocation and all other purposes of
this Agreement, be treated as if they had been distributed to the
Non-Contributing Member, not the Contributing Member or Members.

(b) If any amount that is to be paid by a Member pursuant to Section 4.3(b) has
not been paid by a Member, any distributions that would otherwise be payable to
the Member will instead be used first to pay the payment of any reconciliation
amount owed by a Member to the Company that has not been paid pursuant to
Section 4.3(b) and such amounts will not be deemed to have passed through the
distribution waterfalls set forth in Section 8.1 and Section 8.2.

8.5 Liquidation. Subject to the terms of Sections 8.2(a) and (b), in the event
of the sale or other disposition of all or substantially all of the Company
Assets, the Company shall be dissolved and the proceeds of such sale or other
disposition shall be distributed in liquidation as provided in Article 10,
except that to the extent that the Company receives a purchase money note or
notes in exchange for all or a portion of such assets, the Company shall
continue until such purchase money note or notes have been paid in full.

8.6 Sunrise Distribution Amount. Notwithstanding anything to the contrary
contained herein, the Members acknowledge and agree that Sunrise is entitled to
receive the Sunrise Distribution Amount, which amount was distributed by the
Company to Sunrise from CHT’s initial Capital Contribution immediately following
the Company’s receipt thereof.

ARTICLE 9

DISPOSITION OF INTERESTS

9.1 Limitations on Assignments of Interests by Members. Except as set forth in
this Article 9 and other than (i) Transfers by Sunrise or CHT to their
respective Affiliates, (ii) transfers of a minority equity interest in CHT to
CNL Lifestyle Properties, Inc., a Maryland corporation, (iii) Transfers between
Sunrise and CHT, or (iv) pledges of, or security or similar interests in the
Interests as may be required by the Lenders to the Company or, with respect to
pledges of CHT’s Interest only, the Mezz Lender, which in each case shall be
subject to the terms and conditions of the Refinancing and, with respect to
pledges of CHT’s Interest only, the Mezz Loan Documents, no Member shall have
the right to Transfer all or any portion of its Interest without the consent of
the other Members in their sole discretion. Notwithstanding anything to the
contrary herein, in no event may CHT Transfer all or any portion of its Interest
unless all necessary consents and approvals are received from the applicable
governmental authority with respect to the licensure of the Facilities. Any
transfer tax or similar tax imposed on Sunrise or CHT relating to a transaction
pursuant to Article 9 will be paid or caused to be paid by that Member (and the
Member will indemnify the Company for any such transfer tax or similar tax).

9.2 Assignment Binding on Company. No Transfer of all or any part of the
Interest of a Member permitted to be made under this Agreement shall be binding
upon the Company unless and until a duplicate original of such assignment or
instrument of transfer, duly executed and acknowledged by the assignor or
transferor, has been delivered to the Company, and such instrument evidences
(i) the written acceptance by the assignee of all of the terms and provisions of
this Agreement and (ii) the assignee’s representation that such assignment was
made in accordance with

 

43



--------------------------------------------------------------------------------

all applicable laws and regulations. In addition, a Person to whom a Transfer
may be made pursuant to this Article 9, may also be required, in the discretion
of the Members, and as a condition precedent to its becoming a transferee, to
make certain representations, warranties and covenants including, without
limitation, representations as to its net worth, sophistication and investment
intent.

9.3 Substituted Members.

(a) Members who assign all their Interests pursuant to an assignment or
assignments permitted under this Agreement shall cease to be Members of the
Company except that unless and until a Substituted Member is admitted in its
stead, the assigning Member shall not cease to be a Member of the Company under
the Act and shall retain the rights and powers of a Member under the Act and
pursuant to this Agreement, provided that such assigning Member may, prior to
the admission of a Substituted Member, assign its economic interest in its
Interest, to the extent otherwise permitted under this Article 9. Any Person who
is an assignee of any portion of the Interest of a Member and who has satisfied
the requirements of Section 9.1 and Section 9.2 shall become a Substituted
Member only when (i) the Managing Member has entered such assignee as a Member
on the books and records of the Company, which the Managing Member is hereby
directed to do upon satisfaction of such requirements, and (ii) such assignee
shall have paid all reasonable legal fees and filing costs in connection with
the substitution as a Member.

(b) Any Person who is an assignee of any of the Interest of a Member but who
does not become a Substituted Member and desires to make a further assignment of
any such Interest, shall be subject to all the provisions of this Article 9 to
the same extent and in the same manner as any Member desiring to make an
assignment of its Interest.

9.4 Acceptance of Prior Acts. Any Person who becomes a Member, by becoming a
Member, accepts, ratifies and agrees to be bound by all actions duly taken
pursuant to the terms and provisions of this Agreement by the Company prior to
the date it became a Member and, without limiting the generality of the
foregoing, specifically ratifies and approves all agreements and other
instruments as may have been executed and delivered on behalf of the Company
prior to said date and which are in force and effect on said date.

9.5 Permitted Transfers.

(a) Notwithstanding anything to the contrary herein, subject to the terms and
conditions of the Refinancing and the Mezz Loan, the following Transfers shall
be deemed “Permitted Transfers” and shall not require the consent of the other
Member, provided however that any Permitted Transfer by CHT shall be subject to
the Sunrise Purchase Option and the Change of Control Purchase Option and,
subject to Section 9.5(b) below, the transfer restrictions described in
Section 9.5(a)(iii).

(i) any Member may pledge its Interest to a commercial lender in connection with
a financing for the benefit of such Member or its Affiliates (other than the
Refinancing); provided that any such pledge would not contravene the terms and
conditions of the Loan Documents; and provided further however, that the
definitive loan documentation with such lender, including the Mezz Loan
Documents with respect to the Mezz Loan, shall provide that: (i) such lender
acknowledges and agrees that such pledge, and the lien and security interest
created thereby, shall be subject and subordinate to any lien and security
interest on such Member’s Interest (whether then existing or thereafter created)
which secures a Member Loan made to such Member,

 

44



--------------------------------------------------------------------------------

and such lender shall covenant and agree to duly execute and deliver such
documents that may be reasonably requested by the Contributing Member to
evidence such subordination, and (ii) such lender shall provide a copy to both
Members hereunder of any notice with respect to such lender’s intent to realize
upon the pledged Interest after an event of default under such financing, and
the Member which is not subject to the financing shall have the same period as
provided to the defaulting Member under the applicable loan documents to remedy
or cause to be remedied the defaults specified in such notice (to the extent
such defaults are capable of being remedied by such Member). All sums expended
by a Member to cure the loan defaults of a defaulting Member under this
Section 9.5(a)(i) shall be treated as a Member Loan hereunder. In the event the
applicable defaults are not so cured and the lender realizes upon the defaulting
Member’s Interest, such realization shall be a permitted Transfer hereunder.
Each Member acknowledges and agrees that the Company shall not be required to
bear any costs or expenses in connection with a financing of the type described
in this Section 9.5(a)(i) (including, without limitation, any fees, costs or
expenses payable to any Lender on account of such financing), and all such costs
and expenses shall be borne solely by the Member to whom (or to the Affiliate of
whom) such financing is made. In no event shall any such costs or expenses
incurred by a Member pursuant to and in accordance with the immediately prior
sentence entitle such Member to a Capital Account credit hereunder.

(ii) Sunrise and its successors and assigns may sell all or any portion of its
Interest subject to the right of first offer in favor of CHT, on the terms set
forth in Section 12.3 hereof; provided however, that with respect to the voting
rights of any third party purchaser of a portion of the Sunrise Interest, such
rights will be exercised by Sunrise on behalf of such purchaser as if Sunrise
retained 100% of its Interest.

(iii) CHT and its successors and assigns may, subject to the right of first
offer in favor of Sunrise on the terms set forth in Section 12.3 hereof, assign
or sell all or a portion of its Interest to a REIT sponsored by CNL Financial
Group, Inc., a Florida corporation, or its Affiliates, provided that such entity
(A) has total assets in excess of Two Hundred Million Dollars ($200,000,000),
(B) has as its advisor (pursuant to an advisory agreement as to management,
acquisition, advisory and administrative services) an Affiliate of CNL Financial
Group, LLC, a Florida limited liability company, (C) is not known in the
community as being of bad moral character, and (D) is not in control of or is
controlled by any one or more persons who have been convicted of a felony
involving turpitude in any state or federal court. In connection with an
assignment or sale of all of CHT’s Interest pursuant to and in accordance with
the terms of this Section 9.5(a)(iii), CHT may elect, in its sole and absolute
discretion, by written notice given to Sunrise not less than five (5) days prior
to such sale or transfer, (I) to pay to Sunrise on the date of the closing of
such assignment or sale an amount equal to the aggregate sum of all future
Quarterly Interest Rate Differential Amounts applicable to each quarter
occurring from and after the date of the closing of such sale or assignment, as
such amounts are set forth on Schedule 1.2 as in effect as of the date the
closing of such sale (the “Aggregate Quarterly Interest Rate Differential
Amount”), or (II) to fund the Aggregate Quarterly Interest Rate Differential
Amount on the date of the closing of such assignment or sale to a Person
mutually agreed to by CHT and Sunrise (the “Escrow Agent”) to be held in escrow
pursuant to the terms of an escrow agreement the form of which shall be mutually
agreed to by CHT and Sunrise prior to CHT’s funding such amount (the amount held
pursuant to such escrow agreement, the “Escrow Funds”), but which Escrow
Agreement shall provide that (x) the Escrow Agent shall disburse to Sunrise,
within thirty (30) days after the close of each calendar quarter, a portion of
the Escrow Funds equal to the Quarterly Interest Rate Differential Amount
applicable to such quarter, for so long as the Quarterly Interest Rate
Differential Amount would have

 

45



--------------------------------------------------------------------------------

been deemed distributed to CHT under this Agreement if CHT had remained a Member
of the Company, (y) in the event Sunrise elects to prepay all or any portion of
the Five Pack Financing, then the Escrow Agent shall disburse to Sunrise an
amount equal to that portion of any prepayment fee, penalty, premium or other
similar charge that is payable to the Lender in connection with such prepayment
to the extent the same is attributable to the interest rate under the Five Pack
Financing being an interest rate greater than 4.95%, and in the event there are
insufficient Escrow Funds to satisfy such disbursement requirement, then CHT
shall pay to Sunrise any such deficiency within five (5) Business Days of
receiving an invoice therefor, and (z) in the event the Five Pack Financing has
been prepaid in full or in a sufficient amount such that following such
prepayment no Quarterly Interest Rate Differential Amounts would have been
deemed to be paid to CHT hereunder if CHT had remained a Member of the Company,
then following Sunrise’s receipt of any such amounts required to be paid
pursuant to sub-clause (y) above, any remaining Escrow Funds shall be returned
by the Escrow Agent to CHT (such an escrow Agreement satisfying the foregoing
conditions, including, without limitation, that it is in form mutually agreed to
by CHT and Sunrise, is referred to herein as an “Escrow Agreement”). If CHT
timely makes the payment of the Aggregate Quarterly Interest Rate Differential
Amount in full in either the manner described in clause (I) or clause (II)
above, then Section 8.3(b) hereof shall be deemed to be null and void and of no
further force and effect from and after the date of such payment. If CHT fails
to timely to make such payment as aforesaid, it is understood and agreed that
any transferee of CHT’s interest pursuant to the terms of this
Section 9.5(a)(iii) would be subject to the terms and conditions of
Section 8.3(b) hereof.

(iv) CHT and its successors and assigns may, from and after the second Company
Year and subject to the right of first offer in favor of Sunrise on the terms
set forth in Section 12.3 hereof, sell all or a portion of its Interest to any
party that is not (A) a Competitor of Sunrise or (B) HCP, Inc., a Maryland
corporation (“HCP”), or Ventas, Inc., a Delaware corporation (“Ventas”) or their
respective Affiliates and successors (such Persons referenced in clauses (A) and
(B), each a “Restricted Transferee”); provided however, that with respect to the
voting rights of any third party purchaser of a portion of the CHT Interest,
such rights will be exercised by CHT on behalf of such purchaser as if CHT
retained 100% of its Interest. In connection with a sale of all of CHT’s
Interest pursuant to and in accordance with the terms of this
Section 9.5(a)(iv), CHT may elect, in its sole and absolute discretion, by
written notice given to Sunrise not less than five (5) days prior to such sale
or transfer, (I) to pay to Sunrise on the date of the closing of such sale the
Aggregate Quarterly Interest Rate Differential Amount, or (II) to fund the
Escrow Funds on the date of the closing of such sale to an Escrow Agent to be
held in escrow pursuant to the terms of an Escrow Agreement. If CHT timely makes
the payment of the Aggregate Quarterly Interest Rate Differential Amount in full
in either the manner described in clause (I) or clause (II) above, then
Section 8.3(b) hereof shall be deemed to be null and void and of no further
force and effect from and after the date of such payment. If CHT fails to timely
to make such payment as aforesaid, it is understood and agreed that any
transferee of CHT’s interest pursuant to the terms of this Section 9.5(a)(iv)
would be subject to the terms and conditions of Section 8.3(b) hereof.

(b) Indirect Transfers of CHT’s Interest shall be subject to the restrictions
set forth in Section 9.1, provided, however, that notwithstanding anything else
contained in this agreement, CHT may sell its Interest without receiving the
prior written consent of Sunrise in connection with a CHT Liquidity Event,
provided that the transferee of CHT REIT’s assets in accordance with such
Liquidity Event is not a Restricted Transferee; provided further however that,
from and after such CHT Liquidity Event, (i)the restriction on sales of CHT’s
Interest by the

 

46



--------------------------------------------------------------------------------

successor to CHT in connection with such CHT Liquidity Event to HCP or Ventas or
their respective Affiliates and successors shall continue only for a period to
expire on the later of (y) two (2) years following such CHT Liquidity Event or
(z) two (2) years following the expiration of the Purchase Option Lockout Period
and (ii)notwithstanding the provisions of Section 12.1(c), if such CHT Liquidity
Event (other than a CHT Liquidity Event constituting an initial public offering
of the shares of CHT or any Affiliate thereof) occurs prior to the expiration of
the Purchase Option Lockout Period, Sunrise shall have the right to exercise the
Sunrise Purchase Option as of the date of such CHT Liquidity Event. For purposes
of clarification, the restriction on sales of the CHT Interest to Competitors of
Sunrise following a CHT Liquidity Event shall not expire.

ARTICLE 10

DISSOLUTION OF THE COMPANY;

WINDING UP AND DISTRIBUTION OF ASSETS

10.1 Dissolution.

(a) Subject to Section 2.11(b), the Company shall be dissolved and its affairs
shall be wound up only upon the first to occur of the following:

(i) the entry of a decree of judicial dissolution under Section 18-802 of the
Act;

(ii) the termination of the legal existence of the last remaining Member of the
Company or the occurrence of any other event which terminates the continued
membership of the last remaining Member of the Company in the Company unless the
business of the Company is continued in a manner permitted by this Agreement or
the Act. Upon the occurrence of any event that causes the last remaining member
of the Company to cease to be a member of the Company, to the fullest extent
permitted by law, the personal representative of such member is hereby
authorized and directed to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such Member
in the Company, agree in writing (A) to continue the Company and (B) to the
admission of the personal representative or its nominee or designee, as the case
may be, as a Substituted Member of the Company, effective as of the occurrence
of the event that terminated the continued membership of the last remaining
Member of the Company in the Company;

(iii) a Capital Transaction effecting the sale, exchange, transfer, assignment
or other disposition, directly or indirectly, of all of the Facilities and
receipt of the final payment of any installment obligation received as a result
of any such Capital Transaction;

(iv) the written direction of all of the Members; or

(v) the later of (A) the thirtieth (30th) anniversary of the Effective Date and
(B) the date on which the term of the last Management Agreement expires,
including any renewals thereof.

 

47



--------------------------------------------------------------------------------

(b) No Member shall have the right to (i)withdraw or resign as a Member of the
Company, (ii)redeem, or otherwise require redemption of, its Interest or any
part thereof or (iii)to the fullest extent permitted by law, dissolve itself
voluntarily.

(c) Notwithstanding any other provision of this Agreement, the Bankruptcy of any
of the Members shall not cause said Member to cease to be a Member of the
Company and upon the occurrence of such an event, the business of the Company
shall continue without dissolution. To the fullest extent permitted by law, the
Company shall not be dissolved or terminated solely by reason of the Bankruptcy,
removal, withdrawal, dissolution or admission of any Member.

10.2 Winding Up.

(a) In the event of the dissolution of the Company pursuant to Section 10.1(a),
the Managing Member may wind up the Company’s affairs.

(b) Upon dissolution of the Company and until the filing of a certificate of
cancellation of the Certificate of Formation as provided in the Act, the
Managing Member or a liquidating trustee, as the case may be, may, in the name
of, and for and on behalf of, the Company, prosecute and defend suits, whether
civil, criminal or administrative, gradually settle and close the Company’s
business, dispose of and convey the Company’s property, discharge or make
reasonable provision for the Company’s liabilities, and distribute to the
Members in accordance with Section 10.3 any remaining assets of the Company, all
without affecting the liability of Members and without imposing liability on any
liquidating trustee.

(c) Upon the completion of winding up of the Company, the Managing Member or
liquidating trustee, as the case may be, shall file a certificate of
cancellation of the Certificate of Formation in the Office of the Secretary of
State of the State of Delaware as provided in the Act. The existence of the
Company as a separate legal entity shall continue until cancellation of the
Certificate as provided in the Act.

10.3 Distribution of Assets. Upon the winding up of the Company, the Company
Assets shall be distributed in the following priority:

(a) to the satisfaction of debts and liabilities of the Company owed to
creditors (whether by payment or the making of reasonable provision for payment
thereof), in order of priority as provided by law, other than debts and
liabilities owed to Members, including, without limitation, Member Loans,
including to the payment of expenses of the liquidation and to the setting up of
any reserves that the Managing Member or the liquidating trustee, as the case
may be, shall determine are reasonably necessary for any contingent, conditional
or non-matured liabilities or obligations of the Company or the Members;

(b) to the satisfaction of debts and liabilities of the Company owed to Members;
and

(c) to the Members in accordance with provisions of Section 8.2(a) or Section
8.2(b) as if such distribution was a distribution of Capital Proceeds.

 

48



--------------------------------------------------------------------------------

ARTICLE 11

AMENDMENTS

11.1 Amendments. This Agreement may only be modified, altered, supplemented or
amended (i) with the prior written approval of Lender if required pursuant to
Section 2.11(d), and (ii) pursuant to a written agreement executed and delivered
by all of the Members.

11.2 Additional Members. Notwithstanding Section 11.1, if this Agreement shall
be amended as a result of adding or substituting a Member, the amendment to this
Agreement shall be signed by all of the Members and by the Person to be added or
substituted and by the assigning Member, if any.

11.3 Documentation. In making any amendments, the Managing Member shall prepare
and file for recordation such documents and certificates as shall be required to
be prepared and filed.

ARTICLE 12

BUY-SELL; PURCHASE OPTION; RIGHT OF FIRST OFFER

12.1 Purchase Option.

(a) If during the first or second Company Year a Sunrise Change of Control Event
occurs, Sunrise or its successor, as applicable, shall have the option to
purchase, exercisable in such party’s sole discretion, one hundred percent
(100%) of CHT’s Interest in the Company (such option, the “Change of Control
Purchase Option”). The Change of Control Purchase Option shall be exercisable by
Sunrise or its successor, as applicable, delivering prior written notice to CHT
within ninety (90) days following the date upon which a Sunrise Change of
Control Event occurs (the “Change of Control Purchase Option Notice”) in
accordance with the requirements of Section 13.2. If Sunrise or its successor,
as applicable, exercises the Change of Control Purchase Option, CHT will be paid
a purchase price equal to the sum of (x) the applicable Payment Amount, plus
(y) the amount of CHT’s Total Capital Contribution, less (i) all amounts
previously distributed to CHT pursuant to and in accordance with Sections
8.1(a)(i) and 8.2(a)(i) hereof, and (ii) provided if Section 8.3(b) hereof has
not been deemed to be of no further force and effect pursuant to
Section 9.5(a)(iii) or Section 9.5(a)(iv) above, an amount equal to the
aggregate sum of all future Quarterly Interest Rate Differential Amounts
applicable to each quarter occurring from and after the date of the closing of
such purchase, as such amounts are set forth on Schedule 1.2 as in effect as of
the date the closing of such purchase (the “Change of Control Purchase Price”).
For purposes of calculating the Change of Control Purchase Price, any amounts
paid to CHT by Sunrise with respect to any claim for breach of obligations,
representations or warranties of Sunrise under the Transfer Agreement in
accordance with the terms thereof, whether in settlement of such claim or
pursuant to a judgment issued against Sunrise or the Company in connection with
such claim or otherwise, shall be credited at closing against the Change of
Control Purchase Price. For purposes of clarity, the Change of Control Purchase
Option shall apply to CHT’s Interest in the Company but not to any interest in
CHT.

(b) The closing of the Transfer of CHT’s Interest in accordance with the Change
of Control Purchase Option shall be in accordance with Section 12.5 below and
shall take place on the date that is no earlier than thirty (30) days and no
later than ninety (90) days after CHT receives

 

49



--------------------------------------------------------------------------------

the Change of Control Purchase Option Notice (or if such day is not a Business
Day, the first Business Day thereafter), unless Sunrise or its successor, as
applicable, and CHT mutually agree to an earlier or later closing date (the
“Change of Control Purchase Option Closing Date”). At the closing, CHT shall
transfer its Interest free and clear of all Liens and withdraw as Managing
Member in consideration of its receipt of the Change of Control Purchase Price
by wire transfer of immediately available funds. The Members shall not invoke
the provisions of Section 12.2 or Section 12.3 during any period when the Change
of Control Purchase Option has been invoked but closing thereunder has not yet
occurred. During the period commencing upon the issuance of the Change of
Control Purchase Option Notice and ending on the Change of Control Purchase
Option Closing Date, all decisions regarding the management and operations of
the Company, whether or not such decisions are Major Decisions, shall be decided
jointly between the Members.

(c) From and after the expiration of the third Company Year (the period
beginning on the Effective Date and ending upon the expiration of the third
Company Year referred to herein as the “Purchase Option Lockout Period”),
subject to Section 9.5(b), Sunrise shall have the option to purchase,
exercisable in Sunrise’s sole discretion, one hundred percent (100%) of CHT’s
Interest in the Company (such option, the “Sunrise Purchase Option”). The
Sunrise Purchase Option shall be exercisable upon not less than ninety (90) days
prior written notice to CHT (the “Purchase Option Notice”) in accordance with
the requirements of Section 13.2 (which notice may be exercised prior to the
expiration of the Purchase Option Lockout Period), provided, however, that the
Sunrise Purchase Option shall no longer be exercisable after the seventh Company
Year (the “Purchase Option Termination Date”). If Sunrise exercises the Sunrise
Purchase Option, CHT will be paid a purchase price equal to the amount necessary
to return to CHT a 13% Internal Rate of Return on CHT’s Total Capital
Contributions, after taking into account all amounts previously distributed to
CHT, provided, however, that if Section 8.3(b) hereof has not been deemed to be
of no further force and effect pursuant to Section 9.5(a)(iii) or
Section 9.5(a)(iv) above, such purchase price shall be reduced by an amount
equal to the aggregate sum of all future Quarterly Interest Rate Differential
Amounts applicable to each quarter occurring from and after the date of the
closing of such purchase, as such amounts are set forth on Schedule 1.2 as in
effect as of the date the closing of such purchase (the “Option Price”). The
Option Price shall be calculated jointly by CHT and Sunrise. In the event the
parties fail to agree on the Option Price within five (5) Business Days from the
receipt by CHT of the Purchase Option Notice, then the Option Price shall be
calculated by an accounting firm jointly agreed upon by the Members (the
“Independent Accountant”) and the Members hereby acknowledge that they shall
give preference to one of the following accounting firms as the Independent
Accountant: Ernst & Young, PricewaterhouseCoopers, KPMG, or Deloitte Touche,
within eight (8) Business Days of CHT’s receipt of the Purchase Option Notice,
and such accountant shall notify Sunrise and CHT of such amounts in writing upon
such calculation. For purposes of calculating the Option Price, as applicable,
any amounts paid to CHT by Sunrise with respect to any claim for breach of
obligations, representations or warranties of Sunrise under the Transfer
Agreement in accordance with the terms thereof, whether in settlement of such
claim or pursuant to a judgment issued against Sunrise or the Company in
connection with such claim or otherwise, shall be credited at closing against
the Option Price. For purposes of clarity, the Sunrise Purchase Option shall
apply to CHT’s Interest in the Company but not to any interest in CHT.

(d) The closing of the Transfer of CHT’s Interest in accordance with the Sunrise
Purchase Option shall be in accordance with Section 12.5 below and shall take
place not earlier than ninety (90) days after CHT receives the Purchase Option
Notice, unless Sunrise and CHT mutually agree to an earlier closing date (the
“Purchase Option Closing Date”). At the closing, CHT shall transfer its Interest
free and clear of all Liens and withdraw as Managing Member in consideration of

 

50



--------------------------------------------------------------------------------

its receipt of the Option Price, as applicable, by wire transfer of immediately
available funds. The Members shall not invoke the provisions of Section 12.2 or
Section 12.3 during any period when the Sunrise Purchase Option has been invoked
but closing thereunder has not yet occurred. During the period commencing upon
the issuance of the Purchase Option Notice and ending on the Purchase Option
Closing Date, all decisions regarding the management and operations of the
Company, whether or not such decisions are Major Decisions, shall be decided
jointly between the Members.

(e) Sunrise or its successor, as applicable, agrees to cooperate with CHT to
accommodate CHT in effectuating a like kind exchange (an “Exchange”) under
Section 1031 of the Code in connection with the purchase and sale of CHT’s
Interest pursuant to a Sunrise Change of Control Event occurring during the
twenty-four (24) month period following the Effective Date, provided that:
(i) the Change of Control Purchase Option Closing Date shall not be delayed or
affected by reason of the Exchange nor shall consummation or accomplishment of
an Exchange be a condition precedent or condition subsequent to CHT’s
obligations under this Agreement and CHT’s failure or inability to consummate an
exchange for any reason or for no reason at all shall not be deemed to excuse or
release CHT from its obligations under this Agreement; (ii) CHT shall effect its
Exchange through an assignment of this Agreement, or its rights under this
Agreement, to a qualified intermediary, but such assignment shall not release
CHT from any of its obligations to Sunrise (or its successor, as applicable),
under this Agreement, (iii) Sunrise, or its successor, as applicable, shall not
be required to take an assignment of the purchase agreement for the relinquished
or replacement property or be required to acquire or hold title to any real
property for purposes of consummating an Exchange desired by CHT; and (iv) CHT
shall pay any additional costs that would not otherwise have been incurred by
Sunrise, or its successor, as applicable, had CHT not consummated the
transaction through an Exchange. Sunrise, or its successor, as applicable, shall
not by this Agreement or acquiescence to an Exchange desired by CHT have its
rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or be deemed to have warranted to CHT that its
Exchange in fact complies with Section 1031 of the Code.

(f) Sunrise acknowledges and agrees that in the event that the Company is
required to make any additional payments to the Lender on account of the
occurrence of a Sunrise Change of Control Event, then Sunrise shall reimburse
CHT for its pro rata share, based on CHT’s Percentage Interest, of any such
payments actually paid to the Lender by the Company.

12.2 Buy Sell.

(a) At any time from and after the Purchase Option Termination Date, provided
Sunrise has not exercised the Change of Control Purchase Option or the Sunrise
Purchase Option on or before such Purchase Option Termination Date, either
Member (the “Offeror”) may give to the other Member (the “Offeree”) a written
notice in accordance with the requirements of Section 13.2 (a “Buy-Sell Notice”)
stating the Offeror’s determination of the price for the assets of the Company
if the Company was sold to a third party purchaser for fair market value, free
and clear of all liabilities, (the “Buy-Sell Price”), and stating that the
Offeror will either (i) pay to the Offeree in exchange for all the Offeree’s
Interest an amount (the “Offer Amount”) equal to the cash amount that the
Offeree would have received in respect of the Offeree’s Interest pursuant to
Section 8.2, net of the Transfer Expenses, in the event of a Capital Transaction
of the type described in Section 10.1(a) above on the date of delivery of the
Buy-Sell Notice for a sales price equal to the Buy-Sell Price or (ii) sell all
the Offeror’s Interest to the Offeree in exchange for an amount (the “Selling
Amount”) equal to the cash amount Offeror would have received pursuant to
Section 8.2, net of the Transfer Expenses, in the event of a Capital Transaction
of the type described in Section 10.1(a) above on the date of delivery

 

51



--------------------------------------------------------------------------------

of the Buy-Sell Notice for a sales price equal to the Buy-Sell Price. The Offer
Amount and Selling Amount shall be calculated by an independent accountant
acting on behalf of the Company within three (3) Business Days of the issuance
of the Buy-Sell Notice, and such accountant shall notify both the Offeror and
Offeree of such amounts in writing upon such calculation.

(b) The Offeree shall have a period of thirty (30) days after its receipt of the
Buy-Sell Notice within which to give the Offeror written notice in accordance
with the requirements of Section 13.2 (the “Reply Notice”) whether the Offeree
shall (i) sell its Interest to the Offeror for the Offer Amount or (ii) buy the
Offeror’s Interest for the Selling Amount. In the event that the Reply Notice is
not so given prior to the expiration of the thirty (30) day period, the Offeree
shall be deemed to have accepted the offer to sell its entire Interest to the
Offeror for the Offer Amount. Within ten (10) Business Days after the receipt or
deemed receipt of the Reply Notice, the purchaser of the Interest shall deliver
a ten percent (10%) cash deposit to the selling party.

(c) Closing of the Transfer of the Offeror’s or Offeree’s Interest in accordance
with the Offeree’s election will take place within one hundred twenty (120) days
after receipt or deemed receipt by the Offeror of the Reply Notice, unless the
selling and the purchasing party mutually agree to an earlier closing date (the
“Buy/Sell Closing Date”). At the closing, the selling Member (the “Buy/Sell
Seller”) shall transfer its Interest free and clear of all Liens in
consideration of its receipt by wire transfer of the purchase price on the terms
and conditions set forth in Section 12.4 below. Should either Member default in
its obligation to close when it is obligated to do so, (i)the defaulting
purchasing party shall forfeit the deposit, (ii) the defaulting Member shall
have no further ability to invoke the provisions of this Section 12.2 and
(iii) the non-defaulting Member (A) shall have the right to buy the defaulting
Member’s Interest for a Buy-Sell Price that shall be reduced by ten percent
(10%), which right shall continue for a period of thirty (30) days following the
default of the defaulting purchasing party and (B) shall be entitled to specific
performance of such obligation. If the non-defaulting Member exercises the right
set forth in the foregoing clause (iii), the closing of the purchase of the
defaulting Member’s Interest shall occur subject to and in accordance with the
provisions of Section 12.5. Notwithstanding anything to the contrary contained
herein, in the event CHT is the Buy/Sell Seller and provided Section 8.3(b)
hereof has not been deemed to be of no further force and effect pursuant to
Section 9.5(a)(ii) or Section 9.5(a)(iv) above, the purchase price that would
have otherwise been payable to CHT under this Section 12.2 shall be reduced by
an amount equal to the aggregate sum of all future Quarterly Interest Rate
Differential Amounts applicable to each quarter occurring from and after the
date of the closing of such purchase, as such amounts are set forth on Schedule
1.2 as in effect as of the date the closing of such purchase.

12.3 Right of First Offer.

(a) Subject to the terms and conditions of Article 9 of this Agreement and
notwithstanding anything to the contrary contained herein, if, at any time,
(i) Sunrise intends to sell all or a portion of its Interest pursuant to
Section 9.5(a)(ii), or (ii) CHT intends to sell all or a portion of its Interest
pursuant to Section 9.5(a)(iii), such Member (the “Transferor Member”) shall
give a notice (“Transfer Notice”) to the other Member (the “Non-Transferor
Member”) that the Transferor Member intends to Transfer such portion of its
Interest to a third party and, upon receipt of such Transfer Notice the
Non-Transferor Member shall determine a price for the assets of the Company if
the Company was sold to a third party purchaser for fair market value, free and
clear of all liabilities (the “Transfer Price”). Within ten (10) Business Days
of receipt of the Transfer Notice, the Non-Transferor Member shall notify the
Transferor Member as to its determination of the Transfer Price (the “Transfer
Price Notice”). Upon receipt of such Notice, the Transferor Member shall either

 

52



--------------------------------------------------------------------------------

accept or reject the Transfer Price. If the Transfer Price is accepted, the
Transferor Member shall so notify the Non-Transferor Member (“Acceptance
Notice”) and within three (3) Business Days of acceptance, the Independent
Accountant acting on behalf of the Company shall determine the cash amount (the
“ROFO Amount”) that the Transferor Member would have received in respect of such
portion of the Transferor Member’s Interest pursuant to Section 8.2, net of the
Transfer Expenses, in the event of a Capital Transaction of the type described
in Section 10.1(a) above on the date of delivery of the Transfer Notice for a
sales price equal to the Transfer Price, and shall notify the Transferor Member
and Non-Transferor Member of the same. Upon delivery and acceptance of the ROFO
Amount, the Non-Transferor Member shall purchase the Transferor Member’s
Interest in accordance with the provisions of Section 12.5 of this Agreement.
Notwithstanding the foregoing or anything to the contrary contained herein, if
CHT is the Transferor Member and Section 8.3(b) has not been deemed to be of no
further force and effect pursuant to Section 9.5(a)(ii) or Section 9.5(a)(iv)
above, then the amount payable to CHT for the purchase of its Interest under
this Section 12.3(a) shall equal (i) the ROFO Amount less (ii) an amount equal
to the aggregate sum of all future Quarterly Interest Rate Differential Amounts
applicable to each quarter occurring from and after the date of such purchase,
as such amounts are set forth on Schedule 1.2 as in effect as of the date the
closing of such purchase. If the Transfer Price is rejected, the Transferor
Member shall so notify the Non-Transferor Member (“Rejection Notice”) and the
Transferor Member shall be free to sell its Interest to any third party in
accordance with Section 12.3(b) of this Agreement. The failure of a Transferor
Member to deliver either an Acceptance Notice or a Rejection Notice within such
period of time shall be deemed to be the delivery by such Non-Transferor Member
of a Rejection Notice. If the Non-Transferor Member fails to deliver a Transfer
Price Notice within the time period set forth herein, the Transferor Member
shall be free to sell its Interest to any third party.

(b) Subject to the restrictions of Section 9.5, the Transferor Member shall at
all times be free to negotiate with any prospective third party purchasers of
its Interest and, if no Acceptance Notice has been timely delivered to any
Non-Transferor Member, the Transferor Member may sell all or a portion of its
Interest to a bona fide third-party purchaser (the “Third Party Purchaser”) for
an amount that is at least ninety five percent (95%) of the ROFO Amount and upon
other material terms no more favorable to such Third Party Purchaser than were
the material terms offered by the Non-Transferor Member, provided that (i) such
purchase price is payable in immediately available funds, (ii) the Transferor
Member and the Third Party Purchaser enter into a contract of sale not later
than ninety (90) days after the date the Rejection Notices were delivered or
deemed delivered and (iii) the Transferor Member and the Third Party Purchaser
close the Transfer at any time within one hundred twenty (120) days after the
date the Rejection Notices were delivered or deemed delivered, on the terms and
conditions set forth in Section 12.5 below. In such case, the Third Party
Purchaser shall become a Member hereunder; provided however, that with respect
to the voting rights of the Third Party Purchaser, if less than 100% percent of
the Interest of a Member is transferred to a Third Party Purchaser, such rights
will be exercised by the Transferor Member on behalf of the Third Party
Purchaser as if the Transferor Member retained 100% of its Interest.

12.4 [INTENTIONALLY OMITTED]

12.5 Closing.

(a) At the closing on (i) the date of the closing of the purchase by the
Non-Transferor Member or the Third Party Purchaser, (as applicable, the “ROFO
Recipient”), of the Transferor Member’s Interests which is the subject of a the
right of first offer in accordance with Section 12.3 above (the “ROFO Closing
Date”), (ii) the Purchase Option Closing Date or the Change

 

53



--------------------------------------------------------------------------------

of Control Purchase Option Closing Date in accordance with Section 12.1 above,
or (iii) the Buy/Sell Closing Date in accordance with Section 12.2 above, (as
the case may be, the “Closing Date”) the Transferor Member (on the ROFO Closing
Date), CHT (on the Purchase Option Closing Date or the Change of Control
Purchase Option Closing Date) or Buy/Sell Seller (on the Buy/Sell Closing Date),
respectively, (as the case may be, the “Seller”), shall execute and deliver to
the ROFO Recipient, Sunrise (or its successor, as applicable), or Buy/Sell
Purchaser, respectively (as the case may be, the “Purchaser”), an assignment of
the Seller’s Interest (or with respect to the ROFO Closing Date, such portion of
such Seller’s Interest which is subject to the assignment) (which assignment
shall warrant Seller’s ownership of the Interest being sold to be free and clear
of all liens and other encumbrances) and such other instruments as the Purchaser
may reasonably require, to give it good and lien free title to all of the
Seller’s right, title and interest in the Company, subject to the terms of this
Agreement. If the Purchaser has elected to have the Seller convey the Seller’s
Interest to a designee or nominee of the Purchaser, the Company shall thereafter
continue. In such event, the Purchaser and the Company shall indemnify the
Seller against claims and liabilities of the Company arising after the date of
such conveyance.

(b) On the Closing Date, the Purchaser shall, at its option, (i) obtain a full
release of the Seller (or a partial release in the event the Seller continues to
be a Member after the Closing Date in connection with the sale of a partial
Interest to the Third Party Purchaser) from all liability, direct or contingent,
by all holders of all Company and/or Subsidiary debts, obligations or claims
against the Seller for which the Seller is or may be personally liable with
respect to the period from and after the Closing Date, except for any debts,
obligations or claims which are fully insured by public liability insurer(s)
reasonably acceptable to the Seller; or (ii) cause all such debts, obligations
or claims to be paid in full on the Closing Date.

(c) In the event of a contemplated transfer to take place pursuant to
Section 12.1, Section 12.2 or Section 12.3 of this Agreement, the Seller shall
be entitled to receive distributions of available cash for the period ending at
11:59 p.m. of the day immediately preceding the Closing Date. All provisions
allocating profits, losses, gains, deductions and credits for tax purposes shall
remain in effect through the Closing Date.

(d) The Managing Member is hereby authorized to execute and deliver all
documents, instruments and agreements deemed necessary or desirable by the
Managing Member in its reasonable discretion to consummate the sale of the
applicable Interest on the terms required by this Agreement to a Third Party
Purchaser. If any Member is required to execute any such documents, instruments
or agreements, such Member shall execute the same upon the request of the
Managing Member so long as the same are on terms and conditions which are
reasonable and customary and do not increase the liability of such Member in
such Member’s reasonable discretion.

(e) If a Facility or Facilities are damaged by fire or other casualty or if any
Person possessing the right of eminent domain shall give notice of an intention
to take or acquire any part of a Facility or the underlying Property of such
Facilities, and such notice is given between the date of election or deemed
election by the Purchaser, and the Closing Date (if any), the following shall
apply:

(i) If the Facility or Facilities are not substantially damaged (which shall be
deemed to mean damage, the repair of which is reasonably estimated to cost no
greater than $15,000,000.00, in the aggregate, with respect to all Facilities),
then the Purchaser (if any) shall be required to complete the transaction and
the insurance proceeds or the relevant part thereof shall be

 

54



--------------------------------------------------------------------------------

retained by the Company and the Seller (if any) shall not be entitled to any
portion thereof and shall credit Purchaser for Seller’s pro rata share (based on
the Seller’s Percentage Interest immediately prior to the Closing Date) of any
deductible.

(ii) If the Facility or Facilities are substantially damaged (which shall mean a
casualty the repair of which is reasonably estimated to cost more than
$15,000,000.00, in the aggregate, with respect to all Facilities), or if a
taking of a Facility or Facilities worth at least $15,000,000.00, in the
aggregate, with respect to all Facilities, shall occur, then the Purchaser shall
have the option to either (a) accept the Facilities in an “as is” condition in
which event any insurance or condemnation proceeds, settlements and awards or
the relevant part thereof shall be retained by the Company and the Seller shall
not be entitled to any portion thereof and shall credit Purchaser for Seller’s
pro rata share (based on the Seller’s Percentage Interest immediately prior to
the Closing Date) of any deductible, or (b) cancel the purchase.

(iii) From and after the determination of the Closing Date, but prior to such
Closing Date, provided that the purchase has not been canceled by the Purchaser
pursuant to Section 12.5(e)(ii), the Company shall not settle any claim relating
to a casualty that damages the Facilities or a taking or acquisition of the
Facilities without the prior consent of the Purchaser.

(iv) In the event that the purchase is canceled by the Purchaser pursuant to the
above provisions, this Agreement shall remain in effect and continue to be
binding on the parties and either Member shall thereafter have the right to
continue to exercise its respective rights under Section 12.1, Section 12.2 and
Section 12.3 above.

12.6 Release from Guaranties. As a condition to the buyout of a Member pursuant
to the foregoing Sections 12.1 through 12.3, such Member and all of its
Affiliates shall be released from the obligation to guarantee any of the
obligations of the Company or any of its Subsidiaries or Affiliates under any
financing. If either Member is the selling party, the other Member shall, at its
expense, secure the release from all lenders (without releasing any claim the
Company may have against the applicable guarantor) of outstanding Affiliate
Guaranties executed by the applicable Sunrise Guarantor or CHT Guarantor or
their respective Affiliates (other than obligations accrued prior to the
transfer under any customary recourse carve-out guarantees) and, to the extent
required, obtain the consent of all lenders to the buy-out of such Member (or
cause the applicable loans to be repaid at closing).

12.7 Upon Termination of Management Agreement. Notwithstanding the time
limitations in Section 12.1 above, if all but not less than all of the
Management Agreements are terminated for any reason prior to the Purchase Option
Termination Date, Sunrise and CHT shall have the right to initiate the buy-sell
options set forth in Section 12.2 prior to the Purchase Option Termination Date.

12.8 Enforcement. It is expressly agreed that the remedy at law for breach of
the obligations of the Members set forth in this Article XII is inadequate in
view of (a) the complexities and uncertainties in measuring the actual damage to
be sustained by reason of the failure of a Member to comply fully with such
obligations, and (b) the uniqueness of the Company business and the Member’s
relationships. Accordingly, each of such obligations shall be, and is hereby
expressly made, enforceable by a specific performance.

12.9 Refinancing. The terms and provisions of this Article XII shall be subject
to the terms and conditions of the Refinancing.

 

55



--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

13.1 Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law or as, in the reasonable judgment of the Managing Member, may be
necessary or advisable to carry out the intent and purpose of this Agreement so
long as such acts and things do not increase the obligations or diminish the
rights of any of the Members.

13.2 Notices.

(a) Any and all notices, including any demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing, addressed to the recipient of
the notice at the addresses set forth below (or to such other addresses as the
parties may specify by due notice to the others parties) and if delivered either
(a) in hand, in which case it will be deemed delivered on the date of delivery
or on the date delivery was refused by the addressee, (b) by United States mail,
postage prepaid, registered or certified, with return receipt requested, in
which case it will be deemed delivered on the date of delivery as established by
the return receipt (or the date on which the return receipt confirms that
acceptance of delivery was refused by the addressee), (c) by Federal Express or
similar expedited commercial carrier, with all freight charges prepaid, in which
case it will be deemed delivered on the date of delivery as established by the
courier service confirmation (or the date on which the courier service confirms
that acceptance of delivery was refused by the addressee), or (d) by facsimile
transmission with a hard copy to follow by any of the other methods above, in
which case it will be deemed delivered on the day and at the time indicated in
the sender’s automatic acknowledgment. If a notice is sent to a party, then
copies of such notice under this Section shall also be sent by the same delivery
method to the copy recipients. Whenever under this Agreement a notice is
required to be delivered on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
required delivery shall automatically be extended to the next Business Day. All
such notices shall be addressed as follows:

 

To CHT or the Managing      c/o CHT Partners, LP Member:      CNL Center at City
Commons      450 South Orange Ave.      Orlando, Florida 32801     
Attn.:  Joseph T. Johnson, SVP and CFO and     

 Holly Greer, SVP and General Counsel

     Telecopy No.:   407-540- 2544      Telephone No.:   407-540-7618 (Johnson)
       407-540-7546 (Greer)

 

56



--------------------------------------------------------------------------------

With a copy to:

    

Lowndes, Drosdick, Doster, Kantor & Reed, PA

215 North Eola Drive

Orlando, Florida 32801

Attn.:  Peter E. Reinert, Esq.

Telecopy No.:  407-843-4444

Telephone No.:  407-418-6291

To Sunrise:     

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attn:  Chief Investment & Administrative Officer

Telecopy No.: :  (703) 744-1601

Telephone No.:   (703) 854-0683

With a copy to:

    

c/o Sunrise Senior Living, Inc.

7900 Westpark Drive, Suite T-900

McLean, Virginia 22102

Attention:  General Counsel

Telecopy No.:  (703) 854-0334

Telephone No.:   (703) 744-1601

With a copy to:

    

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention:  Eugene A. Pinover

Telecopy No.:  (212) 728-9254

Telephone No.:   (212) 728-8254

E-mail: epinover@willkie.com

(b) Notices, demands, requests, consents, approvals, offers, elections and other
communications given by an attorney named below on behalf of its client and sent
to the other party to this Agreement in the manner set forth in this Section
shall have the same effect as if given by a party to this Agreement.
Notwithstanding anything to the contrary contained in this Agreement, it is
understood that notices to each party’s outside counsel shall be given as a
courtesy only and failure to provide such notice shall not in any way affect or
diminish the validity of the notice given to any party under this Agreement. By
notice given as provided in this Section, the parties to this Agreement and
their respective successors and assigns shall have the right from time to time
and at any time during the Term to change their respective addresses effective
five (5) Business Days after the date of receipt by the other parties of such
notice and each party shall have the right to specify as its address any other
address within the United States of America.

13.3 Headings and Captions. All headings and captions contained in this
Agreement and the table of contents hereto are inserted for convenience only and
shall not be deemed a part of this Agreement.

 

57



--------------------------------------------------------------------------------

13.4 Variance of Pronouns. All pronouns and all variations thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person or entity may require.

13.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute one Agreement. The submission of a signature page
transmitted by facsimile (or similar electronic transmission facility) shall be
considered as an “original” signature page for purposes of this Agreement so
long as the original signature page is thereafter transmitted by mail or by
other delivery service and the original signature page is substituted for the
facsimile signature page in the original and duplicate originals of this
Agreement.

13.6 Governing Law; Litigation, Jurisdiction and Waiver of Jury Trial.

(a) This Agreement will be governed by, and construed in accordance with, the
laws of the State of Delaware without regard to conflict of laws principles.

(b) For the purposes of any suit, action or proceeding involving this Agreement,
the parties each hereby expressly and irrevocably submits to the jurisdiction of
all federal and state courts sitting in the Commonwealth of Virginia and the
State of Florida which courts shall have jurisdiction over any such suit, action
or proceeding commenced by any party. The parties consent to service of process,
wherever made, by certified mail return receipt requested, personal service or
any other method permitted by applicable law and the rules of the applicable
court. In furtherance of such agreement, the parties agree, upon the request of
any party, to discontinue (or agree to the discontinuance of) any such suit,
action or proceeding pending in any other jurisdiction.

(c) Each party hereby irrevocably waives any objection that either party may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any federal or state
court sitting in the Commonwealth of Virginia or the State of Florida and hereby
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

(d) If for any reason, the state and federal courts sitting in the Commonwealth
of Virginia or the State of Florida refuse to exercise jurisdiction over the
proceeding or any party, then litigation as permitted herein may be brought in
any court of competent jurisdiction in the United States of America.

(e) EACH PARTY HEREBY WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN
ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS
AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH, THE FACILITY,
OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR
TO ANY OF THE FOREGOING.

13.7 Arbitration.

(a) Any dispute with respect to the matters described in Sections 3.5 and 5.5
under this Agreement for which arbitration in accordance with Section 13.7 is
expressly provided shall be determined by binding arbitration proceeding (the
“Arbitration Proceeding”) administered by

 

58



--------------------------------------------------------------------------------

the American Arbitration Association (“AAA”) under its Commercial Arbitration
Rules and Expedited Procedures, in effect at the time of the demand for
arbitration, provided, however, that to the extent any provision of this Section
modifies, adds to, or is inconsistent with any provisions of those rules and
procedures, the provisions of this Section shall control. Arbitration will be
conducted before a single arbitrator in Washington, D.C., Alexandria, VA,
McLean, VA, Bethesda, MD, or Orlando, FL (the “Venue”). The parties hereby
acknowledge and agree that the party which did not initiate the Arbitration
Proceeding shall have the right to elect the Venue in its sole discretion, which
shall be binding on both parties. The choice of law provisions set forth in
Section 13.6 shall apply in any such Arbitration Proceeding. Any dispute,
disagreement, or controversy arising out of or relating to this Agreement for
which arbitration is not expressly provided as the means of resolution may be
resolved by litigation as provided in Section 13.6 or by other lawful means.

(b) The party desiring arbitration shall provide written notice in accordance
with the requirements of Section 13.2 to the other party (the “Arbitration
Notice”) indicating (i) the matter in controversy and (ii) the name, contact
information and professional resume of the proposed arbitrator meeting the
requirements for a qualified and independent arbitrator set forth in
Section 13.7(c) (“Initial Arbitrator”) to arbitrate such matter in controversy.
If the party receiving the Arbitration Notice rejects the Initial Arbitrator set
forth in the Arbitration Notice it shall object by written notice in accordance
with the requirements of Section 13.2 (“Objection Notice”) delivered to the
other party within seven (7) Business Days of the receipt of the Arbitration
Notice. The Objection Notice shall contain the name, contact information and
professional resume of a different arbitrator meeting the requirements for a
qualified and independent arbitrator set forth in Section 13.7(c) (“Secondary
Arbitrator”) to arbitrate the matter in controversy set forth in the Arbitration
Notice. If the party receiving the Objection Notice rejects the Secondary
Arbitrator, it shall object in writing (“Secondary Objection Notice”) to the
other party within seven (7) Business Days after the receipt of the Objection
Notice. If neither the Initial Arbitrator nor the Secondary Arbitrator is
accepted by the parties, the party which delivered the Arbitration Notice shall
instruct the Initial Arbitrator and the Secondary Arbitrator to agree, within
five (5) Business Days after receipt of the Secondary Objection Notice, upon an
arbitrator (“Appointed Arbitrator”) meeting the requirements for a qualified and
independent arbitrator set forth in Section 13.7(c). If they agree upon an
Appointed Arbitrator who is prepared to act as the Appointed Arbitrator, the
Initial Arbitrator and Secondary Arbitrator shall deliver written notice of the
name, contact information and professional resume of the Appointed Arbitrator to
each party simultaneously. The appointment of the Appointed Arbitrator shall be
a final decision, which shall not be subject to objection by either party,
unless either party to this Agreement within five (5) Business Days after such
selection of an Appointed Arbitrator, gives written notice in accordance with
the requirements of Section 13.2 of this Agreement to the other party, in
writing, that such Appointed Arbitrator fails to meet the requirements for a
qualified and independent arbitrator set forth in Section 13.7(c) and provides
specific information in such written notice as to the reasons why such failure
exists.

(c) In the event the Initial Arbitrator and the Secondary Arbitrator cannot
agree on an Appointed Arbitrator or if such appointed Arbitrator is unwilling to
act as the Appointed Arbitrator or if either party objects to the Appointed
Arbitrator within five (5) Business Days after the selection of such Appointed
Arbitrator, as permitted in this Section 13.7, then either party may petition
the AAA (or any successor body of similar function) to appoint an arbitrator
within five (5) Business Days of such petition using the following criteria:
such arbitrator shall be (i) with respect to physical property matters, a
licensed professional engineer or registered architect having at least ten
(10) years experience in the design or construction of similar senior housing
facilities, (ii) with respect to financial matters, a partner in a “Big Four
Accounting Firm” with at least ten (10) years

 

59



--------------------------------------------------------------------------------

experience with the type of matter in dispute, (iii) with respect to property
management issues, an individual who shall have had at least ten (10) years
experience managing similar senior housing facilities in the market place for
the matter in dispute and (iv) be neutral and shall have had no prior notice,
information or discussions concerning such controversy and shall not be employed
by or associated with either party or any Affiliate of either of them, or any of
their respective agents or affiliates at such time or for the previous ten
(10) years. If the dispute involves more than one type of matter, then the
Appointed Arbitrator may be (v) an individual with expertise in any one of the
types of matters in dispute, or (vi) a retired judge.

(d) The Arbitration Proceedings shall commence fifteen (15) Business Days after
the engagement or appointment of the appropriate arbitrator pursuant to this
Section 13.7. The arbitrator shall make a determination within ten (10) Business
Days after conclusion of the Arbitration Proceeding.

(e) The costs and expenses of an Arbitration Proceeding including the
administrative fees and costs, expert fees and the arbitrator’s fees and costs,
shall be shared equally by CHT and Sunrise, and each party shall bear its own
counsel, expert, administrative fees and other professional fees and expenses
with respect to such Arbitration Proceeding; provided, however, that the
Appointed Arbitrator may (but shall not be required to), in the exercise of
his/her best judgment, assess one party for a part or all of the costs of the
other party, including, without limitation, the costs of the Arbitration
Proceeding.

(f) Any arbitrator’s final decision and award shall be in writing, shall be
binding on the parties and shall be non-appealable, and counterpart copies
thereof shall be delivered to both parties. A judgment or order based upon such
award may be entered in any court of competent jurisdiction. All actions
necessary to implement the decision of the arbitrator shall be undertaken as
soon as possible, but in no event later than three (3) Business Days after the
rendering of such decision.

13.8 Partition. The Members hereby agree that no Member nor any
successor-in-interest to any Member shall have the right to have the property of
the Company partitioned, or to file a complaint or institute any proceeding at
law or in equity to have the property of the Company partitioned, and each
Member, on behalf of himself, his successors, representatives, heirs and
assigns, hereby waives any such right.

13.9 Invalidity. Every provision of this Agreement is intended to be severable.
The invalidity and unenforceability of any particular provision of this
Agreement in any jurisdiction shall not affect the other provisions of this
Agreement, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision were omitted.

13.10 Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors, executors, administrators, legal
representatives, heirs and legal assigns and shall inure to the benefit of the
parties hereto and, except as otherwise provided in this Agreement, their
respective successors, executors, administrators, legal representatives, heirs
and legal assigns.

13.11 Entire Agreement. This Agreement supersedes all prior agreements among the
parties with respect to the subject matter of this Agreement and contains the
entire Agreement among the parties with respect to such subject matter.

 

60



--------------------------------------------------------------------------------

13.12 Waivers. No waiver of any provision of this Agreement by any party hereto
shall be deemed a waiver by any other party nor shall any such waiver by any
party be deemed a continuing waiver of any matter by such party. No amendment,
modification, supplement, discharge or waiver of this Agreement shall require
the consent of any Person not a party to this Agreement.

13.13 No Brokers. Each of the Members hereto represents and warrants to each
other that there are no brokerage commissions or finders’ fees (or any basis
therefor) resulting from any action taken by such Member or any Person acting or
purporting to act on their behalf upon entering into this Agreement. Each Member
agrees to defend, indemnify and hold harmless each other Member for all costs,
damages or other expenses, including, without limitation, reasonable attorneys’
fees and expenses, arising out of any misrepresentation made in this
Section 13.13.

13.14 Confidentiality. Each Member agrees not to disclose or permit the
disclosure of any of the terms of this Agreement or of any other confidential,
non-public or proprietary information relating to the Company Assets or business
(collectively, “Confidential Information”), provided that such disclosure may be
made (a) to any Affiliate or other Person who is a partner, officer, director or
employee of such Member or Affiliate or counsel to or accountants of such Member
solely for their use and on a need-to-know basis, provided that such Persons are
notified of the Member’s confidentiality obligations pursuant to this Agreement,
(b) with the consent of the other Members, (c) subject to the next paragraph,
pursuant to a subpoena or order issued by a court, arbitrator or governmental
body, agency or official or (d) to any lender providing financing to the
Company.

In the event that a Member shall receive a request to disclose any Confidential
Information under a subpoena or order such Member shall (e) promptly notify the
other Members thereof, (f) consult with the other Members on the advisability of
taking steps to resist or narrow such request and (g) if disclosure is required
or deemed advisable, cooperate with any of the other Members in any attempt it
may make to obtain an order or other assurance that confidential treatment will
be accorded the Confidential Information that is disclosed.

13.15 No Third Party Beneficiaries. This Agreement is not intended and shall not
be construed as granting any rights, benefits or privileges to any Person not a
party to this Agreement.

13.16 Power of Attorney. Subject to Section 3.5, each of the undersigned does
hereby constitute and appoint Managing Member as its true and lawful
representative and attorney-in-fact, in its name, place, and stead to make,
execute, sign, and file any amendment to the Certificate of Formation of the
Company required because of an amendment to this Agreement or in order to
effectuate any change in the membership of the Company, and all such other
instruments, documents, and certificates which may from time to time be required
by the laws of the United States of America, the State of Delaware, or any other
state in which the Company shall determine to do business, or any political
subdivision or agency thereof, to effectuate, implement, and continue the valid
and subsisting existence of the Company, or in connection with any state tax
filings of the Company. The power of attorney granted hereby is coupled with an
interest and shall (a)continue in full force and effect notwithstanding the
subsequent death, incapacity, dissolution, termination, or Bankruptcy of the
Member granting the same or the Transfer of all or any portion of such Member’s
Interest, and (b)extend to such Member’s successors, assigns, and legal
representatives.

13.17 Invalidity. The provisions of this Section 13.17 were negotiated in good
faith by the parties to this Agreement, and the parties agree that such
provisions are reasonable and are not more restrictive than necessary to protect
the legitimate interests of the parties hereto. It is the intention of

 

61



--------------------------------------------------------------------------------

the parties to this Agreement that if any of the restrictions or covenants
contained herein is held to be for a length of time that is not permitted by
applicable law, or is any way construed to be too broad or to any extent
invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
applicable law, a court of competent jurisdiction shall construe and interpret
or reform such provision to provide for a restriction or covenant having the
maximum time period and other provisions (not greater than those contained
herein) as shall be valid and enforceable under applicable law.

13.18 Construction of Documents. The parties acknowledge that they were
represented by separate and independent counsel in connection with the review,
negotiation and drafting of this Agreement and that this Agreement shall not be
subject to the principle of construing its meaning against the drafter.

[SIGNATURE PAGES FOLLOW]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amended and Restated Limited Liability Company Agreement
effective as of the Effective Date.

 

MEMBERS: SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation By:  

/s/ Edward W. Burnett

  Name: Edward W. Burnett   Title: Vice President CHT SL IV HOLDING, LLC, a
Delaware limited liability company By:  

/s/ Joshua J. Taube

  Name: Joshua J. Taube   Title: Vice President

[Signature Page to JV Agreement]



--------------------------------------------------------------------------------

Schedule 1.1

Properties

 

Name of Property

    

Street Address

    

City

     ST    Zip

Sunrise of Metairie

     3732 West Esplanade Ave S      Metairie      LA    70002

Sunrise at Siegen

     9351 Siegen Lane      Baton Rouge      LA    70810

Sunrise of Gilbert

     580 South Gilbert Road      Gilbert      AZ    85296

Sunrise of Louisville

     6700 Overlook Drive      Louisville      KY    40241

Sunrise at Fountain Square

     2210 Fountain Square Drive      Lombard      IL    60148

Sunrise of Santa Monica

     1312 15th Street      Santa Monica      CA    90404

Sunrise of Connecticut Avenue

     5111 Connecticut Avenue, NW      Washington      DC    20008



--------------------------------------------------------------------------------

Schedule 1.2

Quarterly Interest Rate Differential Amounts

(See Attached)



--------------------------------------------------------------------------------

Schedule 1.3

Mezz Loan Documents

 

1. Recognition Agreement, dated as of the Effective Date, between CHT, Sunrise
and Mezz Lender.

 

2. Promissory Note (Mezzanine Loan), dated as of the Effective Date, executed
and made by CHT to and in favor of Mezz Lender in the principal amount of
$40,000,000.00.

 

3. Mezzanine Loan Agreement, dated as of the Effective Date, between CHT and
Mezz Lender.

 

4. Mezzanine Guaranty, dated as of the Effective Date, executed by CHT REIT in
favor of Mezz Lender.

 

5. Mezzanine Environmental Indemnity Agreement, dated as of the Effective Date,
executed by CHT and CHT REIT in favor of Mezz Lender.

 

6. Assignment of Net Equity Raise, dated as of the Effective Date, executed by
CHT REIT in favor of Mezz Lender.

 

7. Pledge and Security Agreement, dated as of the Effective Date, executed by
CHT to and for the benefit of Mezz Lender, pledging CHT’s Interest in the
Company, and that certain Acknowledgement and Consent of Pledge executed by the
Company to and for the benefit of Mezz Lender.

 

8. That certain Intercreditor Agreement between Lender and Mezz Lender.

 

9. That certain (UCC-1) Financing Statement evidencing Mezz Lender’s security
interests in the CHT’s Interest in the Company.



--------------------------------------------------------------------------------

Schedule 3.5

Major Decisions

(a) Any sale, mortgage, financing or refinancing of any material Company Assets,
Facility, Facility Entity, any Subsidiary, or any interest in any material
Company Asset, Facility, Facility Entity, any Subsidiary, or any lease of any
Facility not permitted under the Management Agreement; however, the Managing
Member may make incidental sales, exchanges, conveyances, of personal property
at the Facility which may be disposed of or replaced due to wear and tear or
obsolescence or otherwise in the ordinary course of business, subject to the
provisions of Article 9 (Disposition of Interests) of this Agreement.

(b) Invest in or acquire any real property, or any direct or indirect beneficial
ownership interest therein by the Company or any Subsidiary.

(c) Make any expenditure or incur any obligation by or for any Facility Entity
which is not provided for in an Approved Budget or otherwise permitted to be
incurred under the applicable Facility Documents of a Facility other than
increased insurance costs, taxes, utility costs and debt service payments;
however, if actions are needed to satisfy any Emergency Requirements with
respect to any Facility, the Managing Member may make such expenditures as may
be necessary to alleviate such situation even if such expenditures are not
provided for, or exceed the amount provided for, in an Approved Budget or the
FF&E Estimate, and the Managing Member shall promptly notify the other Members
of the event giving rise to such repairs and the actions taken with respect
thereto.

(d) File any petition or consent to the filing of any petition that would
subject the Company, any Facility Entity or other Subsidiary to a Bankruptcy, or
make any assignment for the benefit of creditors by the Company, any Facility
Entity or other Subsidiary.

(e) Approve all Proposed Budgets and finalize Approved Budgets, Capital Budgets
and FF&E Reserve Estimates.

(f) Approve operating and marketing budgets and business narrative as required
to be approved by a Facility Entity pursuant to its Management Agreement;

(g) Approve Material Contracts unless such agreements have been approved as part
of the Approved Budget.

(h) Dissolve, liquidate or otherwise terminate the Company or any Subsidiary,
except pursuant to the provisions of Article 10 of this Agreement.

(i) To terminate the Management Agreement if the amount of the insurance
deductibles and other uninsured out of pocket expenses of the applicable
Facility Lessee in connection with the repair and/or replacement of a Facility
subject to a Major Casualty (as defined in the Management Agreements) are in the
aggregate higher than Five Million Dollars ($5,000,000) in accordance with
Section 12.4(b) of the Management Agreements;

(j) To determine “fair market value” in connection with the Facility Manager’s
purchase of a Facility in accordance with Section 12.4(c) of the Management
Agreements.



--------------------------------------------------------------------------------

(k) Subject to Sections 12.04 and 12.05 of the applicable Management Agreement,
to fairly determine the use of the award in the accordance with the Management
Agreement resulting from a partial condemnation of the Property or settlement in
lieu thereof or the proceeds of an insurance claim resulting from a casualty to
the Property, in both instances, in excess of Five Million Dollars ($5,000,000);
provided that the parties acknowledge that a portion of the proceeds for
business interruption insurance would apply to management fees that would have
been payable to Facility Manager under the Manager Pooling Agreement.

(l) Change the status of the Company or Subsidiaries as a partnership for
federal, state or local income tax purposes.

(m) Enter into any resident agreement at the Facilities on a form or terms
different from the Resident Agreement Documents.

(n) Enter into any transaction or agreement, or modify or amend, or waive, any
term of any new or existing transaction or agreement, with an Affiliate of CHT,
or take any enforcement action with respect to such a transaction or agreement.

(o) Renew, refinance, discharge or otherwise modify the existing loan or the
Refinancing or obtain, incur, renew, refinance, discharge or otherwise modify
any other financing, and entering into, amending any loan document in connection
with any such financing.

(p) Merge or consolidate the Company or any of its Subsidiaries with or into
another entity or forming any new Subsidiary.

(q) Reconstitute the Company prior to the termination thereof following any
dissolution of the Company.

(r) Take any other actions on behalf of the Company that are outside of the
scope of authority granted to the Managing Member pursuant to this Agreement.

(s) Change the purpose of the Company or the Subsidiaries as set forth in this
Agreement.

(t) Request any additional Capital Contributions (other than Mandatory Capital
Contributions).

(u) With respect to any redevelopment, renovation or capital improvement of the
Facility, including with respect to a casualty or condemnation, (a) approve the
plans and specifications and material modifications thereto, (b) select the
contractors and consultants, (c) approve the form and substance of the contracts
with such contractors and consultants and (d) approve of any modification of, or
change order under, any such contracts.

(v) Institute, settle or make any other material decision with respect to any
lawsuit, claim, counterclaim or other legal proceeding by or against the
Company, any Facility or any Subsidiary, including, without limitation,
confessing a judgment against the Company or any Subsidiary, accepting the
settlement, compromise or payment of any claim asserted against the Company or
any Subsidiary or any of their respective property and assets, or asserted by
the Company or any Subsidiary in respect of the foregoing.



--------------------------------------------------------------------------------

(w) Change the name of the Company or any Subsidiary or otherwise modify the
Organizational Documents of any Subsidiary.

(x) Issue any guaranties or indemnities by the Company or any Subsidiary of
obligations of any Person whether or not in connection with the operation,
improvement, management and maintenance of the Facilities.

(y) Settle any dispute with respect to tax certiorari proceedings with respect
to a Facility.

(z) Make any decisions with respect to legal or tax matters which matters could
have a material adverse effect upon the Company, any of its Subsidiaries, the
Facilities or Sunrise, including, without limitation, any change to any
allocation of profit and loss.

(aa) Exchange or subdivide, or grant any option with respect to, all or any
portion of the Facilities, and acquire any option with respect to the purchase
of any real property or granting or relocating any easements benefiting the
Facilities, boundary line adjustments, road rights-of-way and other similar
dispositions of non-leasehold interests in the Facilities.

(bb) Set a level of reserves to be maintained by the Company or any Subsidiary.

(cc) Select an accounting firm other than the so called “big four” accounting
firms as the Company’s independent certified public accountants; removing or
replacing the Company’s independent certified public accountants unless such
removed firm is replaced by any other of the so called “big four” accounting
firms; make any accounting decisions for the Company or any subsidiary in
contradiction of the advice provided by the Company’s approved independent
certified public accountants, and approving any financial statements within the
agreed time period.

(dd) Reduce the insurance and fidelity bond coverages carried by the Company or
any Subsidiary with respect to the Company or any Subsidiary and their
respective assets, including, without limitation, the Facilities, below the
greater of (x) the minimum coverages required by any loan documents and (y) the
coverages in effect as of the date hereof, and (ii) increasing the deductible
with respect to any insurance coverages to more than a specified threshold
amount. At any time that CHT intends to increase the insurance and/or fidelity
bond coverages, Sunrise may require replacement insurance and fidelity bond
coverages to the extent that (a) such replacement insurance and fidelity bond
coverages are available from an insurance company satisfactory to CHT and any
lender at a lower premium than the premium for the insurance or fidelity bond
coverages in effect as of the date that CHT intends to increase such coverages,
(b) the deductible with respect to any such replacement coverages shall not
exceed the deductible for the coverages that CHT intends to obtain and (c) the
extent of the coverages provided by such replacement shall be equal to no less
than the greater of (1) the coverages required by loan documents, and (2) the
coverages in effect as of the date that CHT intends to increase such coverages.

(ee) Select any third-party consultants, including, without limitation,
environmental consultants, attorneys or other professionals, to be employed or
commissioned by the Company or any Subsidiary or on behalf of the Company or any
Subsidiary, and the termination of any such third party, in each case to the
extent related to any redevelopment, renovation or capital improvement of the
Facilities.



--------------------------------------------------------------------------------

(ff) Make cash or other property distributions to the Members (other than as
expressly required or permitted under the terms of this Agreement and/or
pursuant to an Approved Budget).

(gg) Other than with respect to the service agreements in effect as of the date
hereof, cause the Company or any Subsidiary to enter into any service
agreements, or assign, cancel, terminate, extend, or modify the same, unless
such service agreement (A) either (x) has a term of one (1) year or less, or
(y) is cancelable on not more than thirty (30) days’ notice without penalty and
(B) is not in excess of the amount budgeted therefore.

(hh) Make any decision with respect to any environmental matters affecting the
Facilities.

(ii) Make or agree to any changes to the zoning of the Facilities; and approve
the terms and provisions of any restrictive covenants or easement agreements
affecting the Facilities or any portion thereof.

(jj) Approve the admission to the Company or any Subsidiary of a successor or an
additional member unless otherwise permitted to be admitted pursuant to this
Agreement.

(kk) Make any change or modification to, or waive any provision of, the
Operating Leases.

(ll) In the event of a termination of the Facility Manager in accordance with
the Management Agreements, hire a new manager that is not an Affiliate of
Sunrise.



--------------------------------------------------------------------------------

SCHEDULE 6.1

Percentage Interests of the Members

 

Member    Percentage
Interest     Initial Capital
Contribution ($)  

CHT SL IV Holding, LLC

     55.0212 %    $ 56,738,699.98   

Sunrise Senior Living Investments, Inc.

     44.9788 %    $ 46,382,872.57   



--------------------------------------------------------------------------------

Exhibit A

Approved Budget



--------------------------------------------------------------------------------

Exhibit B

Indemnification and Contribution Agreement